


Execution Copy




EXHIBIT 10.1










PURCHASE AND SALE AGREEMENT







This Purchase and Sale Agreement (this "Agreement"), dated as of April 22, 2004,
is by and among ENERQUEST OIL & GAS, LTD., a Texas limited partnership, whose
address is 303 W. Wall, Suite 1400, Midland, Texas 79701 ("EnerQuest"); DINGUS
INVESTMENTS, INC., a Texas corporation, whose address is P. O. Box 11120,
Midland, Texas 79702 ("Dingus"); CRUMP FAMILY PARTNERSHIP, LTD., a Texas limited
partnership, whose address is P. O. Box 50820, Midland, Texas 79710 (“Crump”);
LONE STAR OIL & GAS, INC., a Texas corporation, whose address is P. O. Box
 2735, Midland, Texas 79702 (“Lone Star”); KITE ROYALTY CO., LLC, an Oklahoma
limited liability company, whose address is P. O. Box 54926, Oklahoma City,
Oklahoma 73154 (“Kite”); WHITE STAR ROYALTY CO., LLC, an Oklahoma limited
liability company, whose address is P. O. Box 18693, Oklahoma City, Oklahoma
73154 (“White Star”);JHJ OIL, LLC, a Texas limited liability company, whose
address is P. O. Box 251222, Plano, Texas 75025 ("JHJ"); MCH OIL, LLC, a Texas
limited liability company, whose address is P. O. Box 251222, Plano, Texas 75025
("MCH"); CHRISTOPHER P. RENAUD AND WIFE, COURTNEY H. RENAUD, whose address is P.
O. Box 11301, Midland, Texas 79702; ERAM ALI AND WIFE, VICKI J. ALI, whose
address is P. O. Box 81052, Midland, Texas 79702; DOUGLAS H. CHRISTENSEN AND
WIFE, CHERYL A. CHRISTENSEN, whose address is P. O. Box 3790, Midland, Texas
79702; and DAVID H. ARRINGTON AND WIFE, SHELLY ARRINGTON, whose address is P. O.
Box 2071, Midland, Texas 79702 (collectively, “Seller” or "Sellers"), and ARENA
RESOURCES INC., a Nevada corporation, whose address is 4920 South Lewis, Suite
107, Tulsa, Oklahoma 74105 ("Buyer").  Seller and Buyer are sometimes together
referred to herein as the "Parties".




W I T N E S S E T H:




WHEREAS, Seller owns certain oil and gas leasehold interests and related assets
more fully described on the exhibits hereto; and




WHEREAS, Seller desires to sell and Buyer desires to acquire these interests and
related assets on the terms and conditions hereinafter provided;




NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, Seller and Buyer hereby agree as follows:







ARTICLE . - DEFINITIONS




..

"Agreement" shall mean this Purchase and Sale Agreement between Seller and
Buyer.




1.2.

“Allocated Value” shall mean that portion of the unadjusted Purchase Price
allocated to any Asset by Buyer, with Seller’s concurrence, as reflected on the
Exhibit “B” that is attached hereto.




.3.

"Assets" shall mean all of the Seller’s right, title, and interest in and to the
following described assets and properties (except to the extent constituting
Excluded Assets):




()

the Leases;

(b)

the Surface Interest;

(c)

the Personal Property and Incidental Rights; and

(d)

the Inventory Hydrocarbons




.4.

"Assumed Obligations" shall mean, to the extent, and only to the extent, of the
proportionate interest in the Assets that Buyer acquires from Seller at Closing,
the following:




()

all Environmental Obligations or Liabilities associated with the ownership,
operation or use of the Assets that arise out of the ownership, operation, or
use of the Assets  after the Effective Time;




(b)

all obligations with respect to gas production, sales or, subject to Article 18,
processing imbalances with third parties;




(c)

all liabilities, duties, and obligations that arise out of the ownership,
operation or use of the Assets after the Effective Time; and




(d)

all obligations for payment of amounts held in suspense with respect to the
Assets by Seller for the account of third parties as of the Closing Date.




.5.

"Closing" shall be as defined in Section 13.1.




.6.

"Closing Date" shall be as defined in Section 13.1.




.7.

"Effective Time" shall mean 7:00 a.m., local time, on March 1, 2004.




1.8

“Environmental Defect” shall mean:  (i) a condition or activity with respect to
an Asset that is in violation of any federal or state statute or regulation
(“Environmental Law”) relating to natural resources, conservation, the
environment, or the emission, release, storage, treatment, disposal,
transportation, handling or management of industrial or solid waste, hazardous
waste,  hazardous or toxic substances, chemicals or pollutants, petroleum,
including crude oil, natural gas, natural gas liquids, or liquefied natural gas,
and any wastes associated with the exploration and production of oil and gas
(“Regulated Substances”); or (ii) the presence of Regulated Substances in the
soil, groundwater, or surface water in, on, at or under an Asset in any manner
or quantity which is required to be remediated by Environmental Law or by any
applicable action or guidance levels or other standards published by any
governmental agency with jurisdiction over the Assets.  




.9.

"Environmental Obligations or Liabilities" shall mean all liabilities,
 obligations, expenses (including, without limitation, all attorneys' fees),
fines, penalties, costs, claims, suits or damages (including natural resource
damages) of any nature, associated with the Assets and attributable to or
resulting from:  () pollution or contamination of soil, groundwater or air, on
the Assets and any other contamination of or adverse effect upon the
environment, () underground injection activities and waste disposal, () clean-up
responses, remedial, control or compliance costs, including the required cleanup
or remediation of spills, pits, ponds, or lagoons, including any subsurface or
surface pollution caused by such spills, pits, ponds, or lagoons, ()
noncompliance with applicable land use, permitting, surface disturbance,
licensing or notification requirements, () all obligations for plugging,
replugging and abandoning any wells, the restoration of any well sites, tank
battery sites and gas plant sites, the proper removal, disposal and abandonment
of any wastes or fixtures, and the proper capping and burying of all flow lines,
which are included in the Assets; and (vi) violation of any Environmental Law.




.10.

"Excluded Assets" shall mean the following:




()

all of Seller's royalty, overriding royalty and fee mineral interests in the
Leases, in the lands covered by the Leases and/or in lands pooled, unitized or
communitized with lands covered by the Leases, except Seller’s interest in the
Wrather Term Royalty Interest;




(b)

() all trade credits, accounts receivable, notes receivable and other
receivables attributable to Seller's interest in the Assets with respect to any
period of time prior to the Effective Time; () all deposits, cash, checks in
process of collection, cash equivalents and funds attributable to Seller's
interest in the Assets with respect to any period of time prior to the Effective
Time; and () subject to Article 18, all proceeds, benefits, income or revenues
accruing (and any security or other deposits made) with respect to the Assets
prior to the Effective Time;




(c)

all corporate, financial, and tax records, economic evaluations and reserve
reports of Seller and all records that are subject to the attorney/client or
work product privilege (other than any and all title opinions covering any
interest in the Assets); however, Buyer shall be entitled to receive copies of
any tax records which directly relate to any Assumed Obligations, or which are
necessary for Buyer's ownership, administration, or operation of the Assets;




(d)

all claims and causes of action of Seller arising from acts, omissions or
events, or damage to or destruction of the Assets, occurring prior to the
Effective Time;




(e)

except as otherwise provided in Article 15, all rights, titles, claims and
interests of Seller relating to the Assets prior to the Effective Time () under
any policy or agreement of insurance or indemnity; () under any bond; or () to
any insurance or condemnation proceeds or awards;




(f)

all Hydrocarbons produced from or attributable to the Assets with respect to all
periods prior to the Effective Time, together with all proceeds from or of such
Hydrocarbons, except the Inventory Hydrocarbons;




(g)

claims of Seller for refund of or loss carry forwards with respect to
production, windfall profit, severance, ad valorem or any other taxes
attributable to any period prior to the Effective Time, or income or franchise
taxes;




(h)

all amounts due or payable to Seller as adjustments or refunds under any
contracts or agreements (including take-or-pay claims) affecting the Assets,
respecting periods prior to the Effective Time;




(i)

all amounts due or payable to Seller as adjustments to insurance premiums
related to the Assets with respect to any period prior to the Effective Time;




(j)

all proceeds, benefits, income or revenues accruing (and any security or other
deposits made) with respect to the Assets, and all accounts receivable
attributable to the Assets, prior to the Effective Time;




(k)

all of Seller's intellectual property, including, but not limited to,
proprietary computer software, patents, trade secrets, copyrights, names, marks
and logos; and




(l)

all of Seller's remote terminal units,  automobiles and trucks located on or
used in connection with the Assets.




.11.

"Hydrocarbons" shall mean crude oil, natural gas, casinghead gas,  condensate,
sulphur, natural gas liquids and other liquid or gaseous hydrocarbons (including
CO2), and shall also refer to all other minerals of every kind and character
which may be covered by or included in the  Assets.




.12.

"Inventory Hydrocarbons" shall mean all merchantable oil and condensate (for oil
or liquids in storage tanks, being only the oil or liquids physically above the
top of the inlet connection into such tanks) produced from or attributable to
the Assets prior to the Effective Time which have not been sold by Seller and
are in storage at the Effective Time.




.13.

"Leases" shall mean, except to the extent constituting Excluded Assets, any and
all interests owned by Seller in and to (i) the oil, gas and/or mineral leases
described on Exhibit A, and (ii) the Wrather Term Royalty Interest.




.14.

"Performance Deposit" shall be as defined in Section 3.2.




.15.

"Personal Property and Incidental Rights" shall mean all right, title and
interest of Seller in and to or derived from the following insofar as the same
do not constitute Excluded Assets and are attributable to, appurtenant to,
incidental to, or used for the operation of the Leases:




()

 all easements, rights-of-way, permits, licenses, servitudes or other interests;




()

all wells, equipment and other personal property, inventory, spare parts, tools,
fixtures, pipelines, platforms, tank batteries, appurtenances, and improvements
situated upon the Leases and used or held for use in connection with the
development or operation of the Leases or the production, treatment, storage,
compression, processing or transportation of Hydrocarbons from or in the Leases;




()

all contracts, agreements, and title instruments to the extent attributable to
and affecting the Assets in existence at Closing, including all Hydrocarbon
sales, purchase, gathering, transportation, treating, marketing, exchange,
processing, and fractionating contracts, and joint operating agreements; and




()

originals of all lease files, land files, well files, production records,
division order files, abstracts, title opinions, and contract files, insofar as
the same are directly related to the Leases; including, without limitation, all
seismic, geological, geochemical, and geophysical information and data, to the
extent that such data is not subject to any third party restrictions, but
excluding Seller's proprietary interpretations of same.




1.16.

"Purchase Price" shall be as defined in Section 3.1.




1.17.

“Retained Obligations” shall mean all liabilities, duties, and obligations
(including any Environmental Obligations or Liabilities) that arise out of the
ownership, operation or use of the Assets prior to the Effective Time, except
those specifically included in the definition of “Assumed Obligations.”




        1.18.  

“Surface Interest” shall mean the interest of EnerQuest in the surface estate of
the SW/4, and the S/2 of Lot 3 and all of Lot 4, in Section 29, and of the NE/4
SE/4 of Section 30, all in Township 18 South, Range 39 East, N.M.P.M., Lea
County, New Mexico.




       1.19.  

“Wrather Term Royalty Interest” shall mean that certain term royalty interest in
the NE/4 of Section 30, T-18-S, R-29-E, Lea County, New Mexico, limited in depth
from the surface to the base of the San Andres formation, acquired by David
Wrather from Russell T. Rudy and wife, Kathy J. Rudy, pursuant to Deed of Term
Royalty in Lease dated May 1,1996, recorded in Volume 799, Page 485, Lea County
Records, Lea County, New Mexico.







ARTICLE . - AGREEMENT TO PURCHASE AND SELL




Subject to the terms and conditions of this Agreement, Seller agrees to sell and
convey to Buyer and Buyer agrees to purchase and pay for the Assets and to
assume the Assumed Obligations.







ARTICLE . - PURCHASE PRICE AND PAYMENT




..

Purchase Price.  




Subject to adjustment as set forth below, the Purchase Price for the Assets
shall be NINE MILLION NINTY-SEVEN THOUSAND SEVEN HUNDRED SEVENTY-TWO AND 70/100
DOLLARS ($9,097,772.70), allocated among the Assets as provided in Exhibit B.




..

Performance Deposit.  




Immediately upon the execution hereof, Buyer shall tender to Seller, by bank
wire transfer or cashier’s check, a Performance Deposit in the amount of One
Million and No/100 Dollars ($1,000,000), which Performance Deposit shall be
non-interest-bearing and refundable only as provided herein.   As provided in
Article 13 below, the Performance Deposit shall be applied against the Purchase
Price at Closing.




..

Final Settlement/Purchase Price Adjustments.




Within 90 days after Closing, Seller shall provide to Buyer, for Buyer's
concurrence, an accounting (the "Final Settlement Statement") of the actual
amounts of Seller's and Buyer's Credits for the adjustment set out in this
Section 3.3.  Buyer shall have the right for 30 days after receipt of the Final
Settlement Statement to audit and take exceptions to such adjustments.  The
Parties shall attempt to resolve any disagreements on a best efforts basis.
  Those credits agreed upon by Buyer and Seller shall be netted and the final
settlement shall be paid as directed in writing by the receiving party, on final
adjustment by the party owing it (the "Final Settlement").




The Purchase Price shall be adjusted as follows:




()

The Purchase Price shall be adjusted upward by the following ("Seller's
Credits"):




()

the value of () all Inventory Hydrocarbons, such value to be based upon the
prevailing market value for crude oil in effect as of the Effective Time
adjusted for grade and gravity, less taxes and transportation fees deducted by
the purchaser of such oil, such oil to be measured at the Effective Time by the
operators of the Assets; and () the value of all of Seller's unsold inventory of
gas plant products, if any, attributable to the Leases at the Effective Time
valued in the same manner as if such products had been sold under the contract
then in existence between Seller and the purchaser of such products or, if there
is no such contract, valued in the same manner as if said products had been sold
at the posted price for said products;




()

the amount of all production expenses, operating expenses and expenditures
incurred by Seller and attributable to the operation of the Assets after the
Effective Time;




(3)

an amount equal to the sum of any upward adjustments provided elsewhere in this
Agreement; and




(4)

any other amount agreed upon by Seller and Buyer in writing prior to Closing.




()

The Purchase Price shall be adjusted downward by the following ("Buyer's
Credits"):




()

the total collected sales value of all Hydrocarbons produced and sold by the
Seller after the Effective Time, all of which are attributable to the Assets,
and any other monies collected by the Seller with respect to the ownership or
operation of the Assets after the Effective Time.




()

the amount of all unpaid ad valorem, property, production, excise, severance and
similar taxes and assessments (but not including income taxes), which taxes and
assessments are outstanding  or accrue to the Assets prior to the Effective
Time, which amount shall, where possible, be computed based upon the tax rate
and values applicable to the tax period in question; otherwise, the amount of
the adjustment under this paragraph shall be computed based upon such taxes
assessed against the applicable portion of the Assets for the immediately
preceding tax period just ended;




()

an amount equal to the sum of any downward adjustments provided elsewhere in
this Agreement, specifically including, but not limited to, any Environmental
Defect Values or Title Defect Values, as determined, respectively, pursuant to
the terms of Articles 7 and 8 below ;




(4)

an amount equal to the sum of amounts held in suspense by Seller for the account
of third parties (obligations for payment of which amounts to such third parties
Buyer shall assume at Closing); and




(5)

any other amount agreed upon by Seller and Buyer in writing prior to Closing.




()

Seller shall prepare and deliver to Buyer, at least five "Business Days" prior
to Closing, Seller's estimate of the adjusted Purchase Price to be paid at
Closing, together with a preliminary statement setting forth Seller's estimate
of the amount of each adjustment to the Purchase Price to be made pursuant to
this Section 3.3.  The Parties shall negotiate in good faith and attempt to
agree on such estimated adjustments prior to Closing.  In the event any
estimated adjustment amounts are not agreed upon prior to Closing, the estimate
of the adjusted Purchase Price for purposes of Closing shall be calculated based
on Seller's and Buyer's agreed upon estimated adjustments and Seller's good
faith estimate of any disputed amounts (and any such disputes shall be resolved
by the parties in connection with the resolution of the Final Settlement
Statement).







ARTICLE . – SELLERS' REPRESENTATIONS AND WARRANTIES




Sellers severally (not joint and severally) represent and warrant to Buyer as of
the date hereof, and the Closing Date as follows:




()

EnerQuest represents to Buyer that EnerQuest is a Texas limited partnership duly
organized, validly existing and in good standing under the laws of the state of
Texas;  Dingus represents to Buyer that Dingus is a Texas corporation duly
organized, validly existing and in good standing under the laws of the state of
Texas; Crump represents to Buyer that Crump is a Texas limited partnership duly
organized, validly existing and in good standing under the laws of the state of
Texas; Lone Star represents to Buyer that Lone Star is a Texas corporation duly
organized, validly existing and in good standing under the laws of the state of
Texas; Kite represents to Buyer that Kite is an Oklahoma limited liability
company duly organized, validly existing and in good standing under the laws of
the state of Oklahoma; White Star represents to Buyer that White Star is an
Oklahoma  limited liability company duly organized, validly existing and in good
standing under the laws of the state of Oklahoma; JHJ represents to Buyer that
JHJ is a Texas limited liability company duly organized, validly existing and in
good standing under the laws of the state of Texas; and MCH represents to Buyer
that MCH is a Texas limited liability company duly organized, validly existing
and in good standing under the laws of the state of Texas.




()

Each Seller severally represents to Buyer that it has all requisite power and
authority to own its interest in the Assets and to carry on its business as
presently conducted, to enter into this Agreement and the other documents and
agreements contemplated hereby, and to perform its obligations under this
Agreement and the other documents and agreements contemplated hereby.  The
consummation of the transactions contemplated by this Agreement will not
violate, nor be in conflict with, any provision of its governing documents or
any agreement or instrument to which it is a party or by which it is bound
(except any provision contained in agreements customary in the oil and gas
industry relating to () the Preferential Purchase Rights (defined below) in all
or any portion of the Assets; () required consents to transfer and related
provisions; () maintenance of uniform interest provisions; and () any other
third-party approvals or consents contemplated herein), or any judgment, decree,
order, statute, rule, or regulation applicable to Seller.




()

Each Seller severally represents to Buyer that this Agreement, and all documents
and instruments required hereunder to be executed and delivered by such Seller
at Closing, constitute legal, valid and binding obligations of such Seller in
accordance with its respective terms, subject to applicable bankruptcy and other
similar laws of general application with respect to creditors.




()

Each Seller severally represents to Buyer that there are no bankruptcy,
reorganization or receivership proceedings pending, being contemplated by, or to
the actual knowledge of such Seller threatened against such Seller.




()

Each Seller severally represents to Buyer that the execution, delivery and
performance of this Agreement and the transaction contemplated hereunder have
been duly and validly authorized by all requisite authorizing action, corporate,
partnership or otherwise, on the part of such Seller.




(f)  

Each Seller severally represents to Buyer that it has not incurred any
obligation or liability, contingent or otherwise, for brokers’ or finders’ fees
in connection with this Agreement and the transaction provided herein provided
for which Buyer shall have any responsibility.




(g)  

Each Seller severally represents to Buyer that to the knowledge of such Seller,
there are no actions, suits, proceedings, or governmental investigations or
inquiries pending or threatened against it or its interests in the Assets, in
which any Person or authority seeks to delay or prevent the consummation of the
transactions contemplated hereby, or which might, if determined adversely to
such Seller, materially and adversely affect such Seller’s title to or the value
of the Assets.




(h)  

Each Seller severally represents to Buyer that to the best of its knowledge, it
has either discharged or caused to be discharged all taxes and assessments of
every kind and character, as the same have become due prior to Closing, relating
to its ownership of the Assets.




(i)  

Each Seller severally represents to Buyer that in those cases in which such
Seller has acted as operator of any of the Assets, such Seller is not in default
under any material contract, undertaking, or other commitment or agreement
relating to the Assets, and to the best of such Seller’s knowledge, in those
cases in which a third party is acting as operator of any of the Assets, that
third party has operated those Assets in substantial compliance with all
contracts, undertakings, or other commitments or agreements relating to those
Assets.




(j)  

Each Seller severally represents to Buyer that to the best of its knowledge, it
is in substantial compliance with all applicable federal, state, and local laws,
rules, and regulations that affect or relate to the Assets.




(k)  

Each Seller severally represents to Buyer that to the extent that it has been
required to do so that to be best of its knowledge, it has filed with
appropriate state and federal agencies having jurisdiction over any part of the
Assets all applications for well determinations as may be required under the
Natural Gas Policy Act and the rules and regulations of the Federal Energy
Regulatory Commission.




(l)  

Each Seller severally represents to Buyer that to the best of its knowledge,
other than those matters reflected of record or in Seller’s files and records,
all of which shall be made available to Buyer, the Assets are not subject to any
unrecorded preferential rights to purchase, restrictions on assignment, joint
venture agreements, operating agreements, oil and/or gas sales agreements,
drilling or development obligations, reversionary interests, or other material
burdens, restrictions, or limitations or other material contracts, agreements,
or understandings of any kind whatsoever with respect to the ownership or
operation of the Assets, or the disposition of production therefrom.




(m)  

Each Seller severally represents to Buyer that its interests in the Assets are
not burdened by any mortgages, judgments, or security interests that will not be
released at Closing.  Further, Seller’s execution of this Agreement will not
result in the creation of any lien or encumbrance, or give to any third party
any interest or right, including any right of termination or acceleration under
any other agreement.




(n)  

There are no open authorizations for expenditure or oral or written commitments
to drill or rework any well on the Assets.  




(o)  

Each Seller severally represents to Buyer that the written information to be
delivered by such Seller to Buyer that directly relates to the title to the
Assets (including abstracts, title opinions, land records, and copies of
instruments) is, to the best of such Seller’s knowledge, true and accurate in
all material respects, and such information represents all of the information
available in such Seller’s files.




(p)

Each Seller severally represents to Buyer that to the best of its knowledge,
neither this Agreement nor any information or other document to be delivered by
such Seller to the Buyer, contains any false statement of a material fact or
omits any material fact necessary to make such statements not misleading.




(q)  

Each Seller severally represents to Buyer that to the best of its knowledge,
since the Effective Time, no material adverse change in the condition or
operation of any Asset has occurred, except as may result from normal and usual
changes in the ordinary course of business and operations.







ARTICLE . - BUYER'S REPRESENTATIONS AND WARRANTIES




Buyer represents and warrants to Seller as of the date hereof, and the Closing
Date that:




()

Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada, and is duly qualified to carry on its
business in those states where it is required to do so.




()

Buyer has all requisite power and authority to carry on its business as
presently conducted, to enter into this Agreement and the other documents and
agreements contemplated hereby, and to perform it obligations under this
Agreement and the other documents and agreements contemplated hereby.  The
consummation of the transactions contemplated by this Agreement will not violate
or conflict with, any provision of Buyer's articles of incorporation, by-laws or
other governing documents or any material agreement or instrument to which it is
a party or by which it is bound, or any judgment, decree, order, statute, rule,
or regulation applicable to Buyer.




()

The execution, delivery and performance of this Agreement and the transactions
contemplated hereunder have been duly and validly authorized by all requisite
authorizing action, corporate or otherwise, on the part of Buyer.




()

This Agreement, and all documents and instruments required hereunder to be
executed and delivered by Buyer at Closing, constitute legal, valid and binding
obligations of Buyer in accordance with their respective terms, subject to
applicable bankruptcy and other similar laws of general application with respect
to creditors.




()

There are no bankruptcy, reorganization or receivership proceedings pending,
being contemplated by, or to the actual knowledge of Buyer,  threatened against
Buyer.




()

Buyer has not incurred any obligation or liability, contingent or otherwise, for
brokers' or finders' fees in connection with this Agreement and the transaction
provided herein for which Seller shall have any responsibility.




()

Buyer is an experienced and knowledgeable investor and operator in the oil and
gas business.  Prior to entering into this Agreement, Buyer was advised by and
has relied solely on its own expertise and legal, tax, reservoir engineering,
and other professional counsel concerning this Agreement, the Assets and the
value thereof.




(h)

Buyer has the financial resources to close the transaction contemplated by this
Agreement, and if third party financing is a requirement for Buyer’s ability to
close, Buyer has obtained such financing.







ARTICLE . - ACCESS TO INFORMATION AND INSPECTIONS




..

Title Files.




Promptly after the execution of this Agreement and until the Closing Date,
Seller shall permit Buyer and its representatives at reasonable times during
normal business hours to examine, in Seller's offices at their actual location,
all abstracts of title, title opinions, title files, ownership maps, lease
files, assignments, division orders, payout statements and agreements pertaining
to the Assets as requested by Buyer, insofar as the same may now be in existence
and in the possession of Seller.  No warranty of any kind is made by Seller as
to the information so supplied, and Buyer agrees that any conclusions drawn
therefrom are the result of its own independent review and judgment.




..

Other Files.  




Promptly after the execution of this Agreement and until the Closing Date,
Seller shall permit Buyer and its representatives at reasonable times during
normal business hours to examine, in Seller's offices at their actual location,
all production, well, regulatory, engineering, seismic, geological, geophysical
and geochemical information, accounting information and other information
(specifically including, but not limited to, any and all accounting and
regulatory information necessary for Buyer to conduct such audits of Seller’s
records for the years 2002 and 2003 as may be required under regulations
promulgated by the Securities Exchange Commission or any other regulatory
authority having jurisdiction over the American Stock Exchange), files, books,
records, and data pertaining to the Assets as requested by Buyer, insofar as the
same may now be in existence and in the possession of Seller, excepting economic
evaluations, reserve reports and any such information that is subject to the
attorney/client and work product privileges.  No warranty of any kind is made by
Seller as to the information so supplied, and Buyer agrees that any conclusions
drawn therefrom are the result of its own independent review and judgment.




..

Confidentiality Agreement.  




All such information made available to Buyer shall be maintained confidential by
Buyer until Closing. The information protected by such confidentiality
obligation does not include any information that (i) at the time of disclosure
is generally available to and known by the public (other than as a result of a
disclosure by Buyer), or (ii) is or was available to Buyer on a nonconfidential
basis. Buyer may disclose the information or portions thereof to those
employees, agents or representatives of Buyer who need to know such information
for the purpose of assisting Buyer in connection with its performance of this
Agreement. Further, in the event that Buyer is requested or required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose any of the information, Buyer shall
provide Seller with prompt written notice of such request or requirement, so
that Seller may seek such protective order or other appropriate remedy as it may
desire.   Buyer shall further take whatever reasonable steps which may be
necessary to ensure that Buyer's employees, consultants and agents comply with
the provisions of this Section 6.3.




..

Inspections.  




Promptly after the execution of this Agreement and until Closing, Seller,
subject to any necessary third-party operator approval, shall permit Buyer and
its representatives at reasonable times and at their sole risk, cost and
expense, to conduct reasonable inspections of the Assets.  BUYER AGREES TO
PROTECT, INDEMNIFY, DEFEND, RELEASE AND HOLD HARMLESS SELLER AND THEIR
RESPECTIVE AFFILIATES, AND THEIR RESPECTIVE OFFICERS, EMPLOYEES, SHAREHOLDERS,
PARTNERS AND OTHER EQUITY OWNERS AND REPRESENTATIVES, FROM AND AGAINST ANY AND
ALL LIABILITIES, OBLIGATIONS, EXPENSES, COSTS, CLAIMS, SUITS OR DAMAGES OF ANY
NATURE IN CONNECTION WITH PERSONAL INJURIES, DEATH, OR PROPERTY DAMAGE ARISING
OUT OF OR RELATING TO THE ACCESS OF BUYER, ITS OFFICERS, EMPLOYEES, AGENTS,
CONTRACTORS, INVITEES AND REPRESENTATIVES TO THE ASSETS FROM THE DATE HEREOF TO
THE CLOSING DATE, REGARDLESS OF WHETHER SUCH PERSONAL INJURIES, DEATH, OR
PROPERTY DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE SOLE, PARTIAL, CONCURRENT
OR OTHER NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT (EXCLUDING GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT) OF SELLER OR ANY AFFILIATE, OFFICER, EMPLOYEE,
SHAREHOLDER, PARTNER, OTHER EQUITY OWNER OR REPRESENTATIVE OF ANY SELLER.




..

No Warranty or Representation on Seller's Information.  

 

SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO
THE ACCURACY, COMPLETENESS, OR MATERIALITY OF THE INFORMATION, RECORDS, AND DATA
NOW, HERETOFORE, OR HEREAFTER MADE AVAILABLE TO BUYER IN CONNECTION WITH THE
ASSETS OR THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY DESCRIPTION OF THE
ASSETS, QUALITY OR QUANTITY OF HYDROCARBON RESERVES, IF ANY, PRODUCTION RATES,
RECOMPLETION OPPORTUNITIES, DECLINE RATES,  ALLOWABLES OR OTHER REGULATORY
MATTERS, POTENTIAL FOR PRODUCTION OF HYDROCARBONS FROM THE ASSETS, OR ANY OTHER
MATTERS CONTAINED IN OR OMITTED FROM ANY OTHER MATERIAL FURNISHED TO BUYER BY
SELLER.  ANY AND ALL SUCH DATA, INFORMATION AND MATERIAL FURNISHED BY SELLER IS
PROVIDED AS A CONVENIENCE ONLY AND ANY RELIANCE ON OR USE OF SAME IS AT BUYER'S
SOLE RISK.







ARTICLE . - ENVIRONMENTAL MATTERS AND ADJUSTMENTS




..

Upon execution of and pursuant to the terms of this Agreement, Buyer shall  have
the right, at reasonable times during normal business hours, to conduct its
investigation into the status of the physical and environmental condition of the
Assets.  If, in the course of conducting such investigation, Buyer discovers
that any Asset is subject to a material Environmental Defect, Buyer may raise
such Environmental Defect in the manner set forth hereafter.  For purposes
hereof, the term “material” shall mean that the cost of remediating any single
defect exceeds $25,000, the parties agreeing that such amount will be a per
Environmental Defect deductible rather than a threshold.  No later than 5:00
p.m., Central Time, on April 30, 2004 (the “Environmental Defect Notice Date”),
Buyer shall notify Seller in writing specifying such Environmental Defects, if
any, the Assets affected thereby, and Buyer's good faith detailed calculation of
the net reduction in value of the Assets affected by such defects (the
“Environmental Defect Value”). Prior to Closing, Buyer and Seller shall treat
all information regarding any environmental conditions as confidential, whether
material or not, and shall not make any contact with any governmental authority
or third party regarding same without the written consent of the other party
unless required by law; provided, however, that Buyer and its representatives
and agents shall have the right and authority to contact such governmental
agencies as it deems appropriate during the course of Buyer’s due diligence for
the purpose of determining whether Seller has complied with the rules and
regulations of such agencies during its ownership and/or operation of the
Assets.




..

If Buyer fails to notify Seller prior to or on the Environmental Defect Notice
Date, of any Environmental Defects, all such defects will be deemed waived by
Buyer.




..

In the event that Buyer provides Seller with an Environmental Defect Notice,
Seller, at its sole option, shall with respect to each such Environmental Defect
(i) agree to cure or remediate such Environmental Defect within a reasonable
time after Closing, (ii) reduce the Purchase Price by the amount of the mutually
agreed upon Environmental Defect Value of such Environmental Defect, less the
deductible, or (iii) provide Buyer with indemnification in form and substance
reasonably satisfactory to Buyer for any damages, claims or expenses arising
from such Environmental Defect.







ARTICLE . - TITLE DEFECTS AND ADJUSTMENTS




..

Definitions.  




For purposes hereof, the terms set forth below shall have the meanings assigned
thereto.




()

“Allocated Value” shall have the meaning set forth in Section 1.2 hereof.




()

"Defensible Title", subject to and except for the Permitted Encumbrances (as
hereinafter defined), means as to the Assets, such title held by Seller and
reflected by appropriate documentation properly filed in the official records of
the jurisdiction in which the Assets are located or having authority over any
portion of the Assets that (a) entitles Seller and will entitle Buyer, after
Closing, to own and receive and retain, without suspension, reduction or
termination, payment of revenues for not less than the net revenue interest
shown on Exhibit B  (the “NRI”) of all oil and gas produced, saved and marketed
from or attributable to the well or unit indicated through the plugging,
abandonment and salvage of such wells or units;  (b) obligates Seller, and will
obligate Buyer after Closing, to bear the costs and expenses relating to the
maintenance, development and operation of such well or unit through the
plugging, abandonment and salvage of such wells in an amount not greater than
the expense interest of Seller set forth in Exhibit B (unless Seller's net
revenue interest therein is proportionately increased); and (c) the Assets are
free and clear of any liens, burdens or encumbrances of any kind or character.




(c)

"Title Defect" shall mean any matter which causes Seller to have less than
Defensible Title to any of the Assets as of the Closing Date.




(d)

"Title Defect Property" shall mean any Lease or portion thereof burdened by a
Title Defect.




(e)

"Title Defect Value" shall mean the value of a Title Defect as determined
pursuant to Section 8.4 hereof.




(f)

"Permitted Encumbrances" shall mean any of the following matters:




(i)

defects in the  chain of title prior to January 1, 1980, consisting of the
failure to recite marital status or the omission of succession or heirship
proceedings;




(ii)

 defects or irregularities arising out of prior oil and gas leases which, on
their face, expired more than ten (10) years prior to the Effective Time, and
which have not been released of record;




(iii)

tax liens and mechanic's liens for amounts not yet due and payable,  or those
that are being contested in good faith by Seller in the ordinary course of
business;




(iv)

to the extent any of the following do not materially diminish the value  of, or
impair the conduct of operations on, any of the Assets and do not impair
Seller's right to receive the revenues attributable thereto:  (x) easements,
rights-of-way, servitudes, permits, surface leases and other rights in respect
of surface operations, pipelines, grazing, hunting, fishing, logging, canals,
ditches, reservoirs or the like, and (y) easements for streets, alleys,
highways, pipelines, telephone lines, power lines, railways and other similar
rights-of-way, on, over or in respect of property owned or leased by Seller or
over which Seller owns rights of way, easements, permits or licenses;




(v)      

all lessors' royalties, overriding royalties, net profits interests, carried
interest, production payments, reversionary interests and other burdens on or
deductions from the proceeds of production if the net cumulative effect of such
burdens or deductions does not reduce the net revenue interest of Seller in any
well or unit affected thereby as reflected in Exhibit B or impair the right to
receive revenues attributable thereto;




(vi)

preferential rights to purchase and required third party consents to assignments
and similar agreements with respect to which waivers or consents are obtained
from the appropriate parties, or the appropriate time periods for asserting the
rights have expired without an exercise of the rights prior to the Closing Date;




(vii)

all rights to consent by, required notices to, filings with, or other actions by
governmental entities and tribal authorities in connection with the sale or
conveyance of oil and gas leases or interests if they are customarily obtained
subsequent to the sale or conveyance;




(viii)

defects or irregularities of title arising out of events or transactions which
have been barred by limitations;




(ix)

any defect, irregularity, encumbrance or other matter having an aggregate
adverse effect on the value of the Assets of less than $25,000, the parties
agreeing that such amount will be a per Title Defect deductible rather than a
threshold;  




(x)

any encumbrance or other matter (whether or not constituting a "Title Defect")
expressly waived in writing by Buyer;




(xi)

any other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects and irregularities affecting the Assets which taken
individually or together do not interfere materially with the operation, value
or use of any of the Assets, do not prevent Seller from receiving the proceeds
of production from any of the Assets, do not adversely affect the interest of
Seller with respect to any oil and gas produced from any of the Assets, do not
increase the portion of the costs and expenses relating to any of the Assets
that Seller is obligated to pay above that which it is currently paying;




(xii)

any encumbrance on or affecting the Assets which is to be released at Closing
pursuant to Section 13.2 hereof; and




(xiii)  

that certain Farming and Grazing Lease dated effective April 1, 2001 between
EnerQuest, as Landlord, and Lee Roberson and Roberson Farms, LLC, as Tenant,
covering a portion of the Surface Interest.




..

Notice of Title Defects.  




No later than 5:00 p.m., Central Time, on April 30, 2004 (the “Title Defect
Notice Date”), Buyer may provide Seller written notice of any Title Defect along
with a description of those matters which, in Buyer's reasonable opinion,
constitute Title Defects and setting forth in detail Buyer's calculation of the
Title Defect Value for each such Title Defect ("Title Defect Notice").  Seller
may elect, at its sole cost and expense, but without obligation, to cure all or
any portion of such Title Defects.  Buyer's failure to deliver to Seller such
notice on or before the Title Defect Notice Date shall be deemed a waiver by
Buyer of all Title Defects that Seller does not receive notice of on or before
such date.  Any defect or deficiency concerning Seller’s title to the Assets not
asserted by Buyer prior to the Title Defect Notice Date shall be deemed waived
by Buyer for all purposes.




8.3.

Title Defect Adjustment.  




In the event Buyer provides Seller with a Title Defect Notice as provided in
Section 8.2 above, Seller, at its sole option, shall with respect to each such
Title Defect (i) agree to cure such Title Defect within sixty (60) days after
Closing ("Cure Period"), (ii) reduce the Purchase Price by the Title Defect
Value agreed upon by Seller and Buyer with respect to such Title Defect, less
the deductible, or (iii) provide Buyer with indemnification against any damages,
claims or expenses that may arise out of such Title Defect.  If Seller elects to
attempt to cure a Title Defect after Closing, Closing with respect to the
portion of the Assets affected by such Title Defect will be deferred (the
“Closing Deferred Property”).  Closing with respect to all other Assets will
proceed as provided in this Agreement, but the Purchase Price delivered to
Sellers at such initial Closing will be reduced by the Allocated Value of all
Closing Deferred Properties. If Sellers cure any Title Defect within the Cure
Period, then the Closing with respect to the Closing Deferred Property for which
such Title Defect has been cured will proceed and will be finalized within seven
(7) days following the end of the Cure Period. If Seller fails or refuses to
cure any Title Defect prior to the expiration of the Cure Period, Buyer may
separately elect, by notice to Seller delivered within seven (7) days after
receipt by Buyer of Notice from Seller of such failure or refusal to cure any
such Title Defect, to waive all of the Title Defects applicable to any Closing
Deferred Property (which waived Title Defects shall be deemed Permitted
Encumbrances) and proceed to Closing on such Closing Deferred Property.  If
Buyer does not elect to waive an existing Title Defect, Seller shall retain the
Closing Deferred Property, and the Parties shall have no further obligation with
respect thereto.  In the event that any such Asset is retained by Seller and
such Asset has been receiving revenue, without complaint, for a period in excess
of two years, then Buyer agrees (i) not to take any action to interfere with
such revenue stream, and (ii) to the extent that Buyer becomes payor of such
revenue, to pay Seller such revenue upon receipt of an indemnity agreement from
Seller.




.4.

Title Defect Values.  




In determining the value of a Title Defect, it is the intent of the Parties to
include, to the extent possible, only that portion of the Assets, whether an
undivided interest, separate interest or otherwise, materially and adversely
affected by the defect.  The Title Defect Value shall in no event exceed the
Allocated Value of the affected Asset.  Subject to such limitation, the Title
Defect Value shall be determined by the Parties in good faith taking into
account all relevant factors, including, but not limited to, the following:




()

the Allocated Value of the Assets affected by the Title Defect;




()

the reduction in the warranted NRI of the Title Defect Property, or the amount
by which the cost sharing percentage for such property is greater than the
warranted WI;




()

the productive status of the Title Defect Property (i.e., proved developed
producing, etc.) and the present value of the future income expected to be
produced therefrom;




()

if the Title Defect represents only a possibility of title failure, the
probability that such failure will occur;




()

the legal effect of the Title Defect; and




      ()

if the Title Defect is a lien or encumbrance on the leases, lands or wells, the
cost of removing such lien or encumbrance.




Notwithstanding anything to the contrary that may be contained in this Article
VIII, Buyer understands and agrees that the Allocated Values set forth in
Exhibit B are for currently producing zones and that any loss of depth rights or
acreage will not have a Title Defect Value unless such loss causes a decrease in
expense or net revenue interest in the currently producing zone.




.5.

Title Warranty.




EACH SELLER SHALL CONVEY ITS INTERESTS IN AND TO THE ASSETS TO BUYER SUBJECT TO
ALL ROYALTIES, OVERRIDING ROYALTIES, BURDENS, AND ENCUMBRANCES, WITH WARRANTY OF
TITLE BY, THROUGH, AND UNDER SUCH SELLER, BUT NOT OTHERWISE, AS PROVIDED IN THE
FORM OF CONVEYANCE, ASSIGNMENT AND BILL OF SALE ATTACHED AS EXHIBIT C HERETO AND
IN THE SPECIAL WARRANTY DEED TO BE DELIVERED AT CLOSING.  IMBALANCES WITH
RESPECT TO OIL OR NATURAL GAS ARE GOVERNED BY ARTICLE 18 HEREOF.  THE PARTIES
AGREE THAT THE EXISTENCE OF ANY SUCH IMBALANCES SHALL NOT BE DEEMED A TITLE
DEFECT.







ARTICLE . - OPTION TO TERMINATE




If the aggregate of the values attributable to all Title Defects determined
pursuant to Article 8 plus the values attributable to all Environmental Defects
determined pursuant to Article 7 shall exceed $123,250, either Buyer or Seller
may, at its sole option, terminate this Agreement prior to or at Closing without
any further obligation by giving written notice of termination.  In the event of
such termination, Seller shall return the Performance Deposit to Buyer, without
interest, within five (5) days of receipt of the notice of termination and
neither Party shall have any further obligation or liability hereunder.







ARTICLE 10. - PREFERENTIAL PURCHASE RIGHTS AND CONSENTS




10.1.

Actions and Consents.  

 

()

Seller and Buyer agree that each shall use all reasonable efforts to take or
cause to be taken all such action as may be necessary to consummate and make
effective the transaction provided in this Agreement and to assure that it will
not be under any material corporate, legal, or contractual restriction that
could prohibit or delay the timely consummation of such transaction.




()

Seller shall notify all holders of () preferential rights to purchase the Assets
(“Preferential Purchase Rights”), () rights of consent to the assignment, or ()
rights of approval to the assignment of the Assets, and of such terms and
conditions of this Agreement to which the holders of such rights are entitled.
 Seller shall promptly notify Buyer if any Preferential Purchase Rights are
exercised, any consents or approvals denied, or if the requisite period has
elapsed without said rights having been exercised or consents or approvals
having been received.  If prior to Closing, any such Preferential Purchase
Rights are timely and properly exercised, or Seller is unable to obtain a
necessary consent or approval prior to Closing, the interest or part thereof so
affected shall be eliminated from the Assets and the Purchase Price reduced by
the portion of the Purchase Price allocated to such interest or part thereof as
provided in Exhibit B. If any additional Preferential Purchase Rights are
discovered after Closing, or if a third party Preferential Purchase Rights
holder alleges improper notice, then Buyer agrees to cooperate with Seller in
giving effect to any such valid third party Preferential Purchase Rights.  In
the event any such valid third party preferential purchase rights are validly
exercised after Closing, Buyer's sole remedy against Seller shall be return by
Seller to Buyer of that portion of the Purchase Price allocated under Exhibit B
to the portion of the Assets on which such rights are exercised and lost by
Buyer to such third party.  The Parties agree that the determination of the
Allocated Values for Assets subject to Preferential Purchase Rights shall be the
sole prerogative  of Buyer, and Buyer agrees to indemnify and hold Seller
harmless from all liability and claims related to the reasonableness of such
values.




(c)

With respect to any portion of the Assets for which a Preferential Purchase
Right has not been asserted prior to Closing or a consent or other approval to
assign has not been granted and for which the time for election to exercise such
Preferential Purchase Right or to grant such consent has not expired, Closing
with respect to the portion of the Assets subject to such outstanding
obligations will be deferred (the “Third Party Interests”). Closing with respect
to all other Assets will proceed as provided in this Agreement, but the Purchase
Price delivered to Seller at Closing will be reduced by the Allocated Value of
the Third Party Interests.  In the event that within ninety (90) days after
Closing any such Preferential Purchase Right is waived or consent or approval is
obtained or the time for election to purchase or to deliver a consent or
approval passes (such that under the applicable documents, Seller may sell the
affected Third Party Interest to Buyer), then the Closing with respect to the
applicable portion of the Third Party Interests will proceed promptly. If such
waivers, consents or approvals as are necessary are not received by Seller
within the applicable ninety (90) day period, Seller shall retain such Third
Party Interests, and the Parties shall have no further obligation to each other
with respect thereto.







ARTICLE 11. - COVENANTS OF SELLER




11.1.

Covenants of Seller Pending Closing.  




()

From and after the date of execution of this Agreement and until the Closing,
and subject to Section 11.2 and the constraints of applicable operating and
other agreements, Seller shall operate, manage, and administer the Assets in a
good and workmanlike manner consistent with its past practices, and shall carry
on its business with respect to the Assets in substantially the same manner as
before execution of this Agreement.  Seller shall use all reasonable efforts to
preserve in full force and effect all Leases, operating agreements, easements,
rights-of-way, permits, licenses, and agreements which relate to the Assets in
which Seller owns an interest, and shall perform all obligations of Seller in or
under all such agreements relating to the Assets; provided, however, Buyer's
sole remedy for Seller's breach of its obligations under this Section 11.1(a)
shall be limited to the amount of that portion of the Purchase Price allocated
in Exhibit B to that portion of the Assets affected by such breach.  Seller
shall, except for emergency action taken in the face of serious risk to life,
property, or the environment () submit to Buyer, for prior written approval, all
requests for operating or capital expenditures and all proposed contracts and
agreements relating to the Assets which involve individual commitments of more
than $25,000; () consult with, inform, and advise Buyer regarding all material
matters concerning the operation, management, and administration of the Assets;
() obtain Buyer's written approval prior to voting under any operating, unit,
joint venture, partnership or similar agreement; and () not approve or elect to
go nonconsent as to any proposed well or plug and abandon or agree to plug and
abandon any well without Buyer's prior written approval.  On any matter
requiring Buyer's approval under this Section 11.1(a), Buyer shall respond
within five (5) days to Seller's request for approval and failure of Buyer to
respond to Seller's request for approval within such time shall release Seller
from the obligation to obtain Buyer's approval before proceeding on such matter.




()

Seller shall promptly notify Buyer of any suit, lessor demand action, or other
proceeding before any court, arbitrator, or governmental agency and any cause of
action which relates to the Assets or which might result in impairment or loss
of Seller's interest in any portion of the Assets or which might hinder or
impede the operation of the Assets.




11.2.

Limitations on Seller's Covenants Pending Closing.  




To the extent Seller is not the operator of any of the Assets, the obligations
of Seller in Section 11.1 concerning operations or activities which normally or
pursuant to existing contracts are carried out or performed by the operator,
shall be construed to require only that Seller use all reasonable efforts
(without being obligated to incur any expense or institute any cause of action)
to cause the operator of such Assets to take such actions or render such
performance within the constraints of the applicable operating agreements and
other applicable agreements.




11.3.

Seller's Assistance in Transfer of Operations.  Subject to Section 19.21 of this
Agreement, Seller agrees that prior to Closing, it shall use reasonable efforts,
without the expenditure of any money, to assist Buyer in obtaining the execution
of the necessary agreements by one or more parties retaining all or some portion
of their working interest in the Assets in order to ensure that Buyer will be
duly elected as Operator of the East Hobbs (San Andres) Unit following the
Closing, in keeping with the terms of Section 4.3.2 of the Unit Agreement
creating that Unit.  







ARTICLE 12. - CLOSING CONDITIONS




12.1.

Seller's Closing Conditions.  




The obligations of Seller under this Agreement are subject, at the option of
Seller, to the satisfaction, at or prior to the Closing, of the following
conditions:




()

all representations and warranties of Buyer contained in this Agreement shall be
true in all material respects at and as of the Closing as if such
representations and warranties were made at and as of the Closing, and Buyer
shall have performed and satisfied all agreements required by this Agreement to
be performed and satisfied by Buyer at or prior to the Closing;




()

the execution, delivery, and performance of this Agreement and the transactions
contemplated thereby have been duly and validly authorized by all necessary
action, corporate, partnership or otherwise, on the part of Buyer;




()

all necessary consents of and filings with any state or federal governmental
authority or agency relating to the consummation of the transactions
contemplated by this Agreement shall have been obtained, accomplished or waived,
except to the extent that such consents and filings are normally obtained,
accomplished or waived after Closing; and




()

as of the Closing Date, no suit, action or other proceeding (excluding any such
matter initiated by Seller) shall be pending or threatened before any court or
governmental agency seeking to restrain Seller or prohibit the Closing or
seeking damages against Seller as a result of the consummation of this
Agreement.




12.2.

Buyer's Closing Conditions.  




The obligations of Buyer under this Agreement are subject, at the option of
Buyer, to the satisfaction, at or prior to the Closing, of the following
conditions:




()

all representations and warranties of Seller contained in this Agreement shall
be true in all material respects at and as of the Closing as if such
representations and warranties were made at and as of the Closing, and Seller
shall have performed and satisfied all agreements required by this Agreement to
be performed and satisfied by Seller at or prior to the Closing;




()

the execution, delivery, and performance of this Agreement and the transactions
contemplated thereby have been duly and validly authorized by all necessary
action, corporate, partnership or otherwise, on the part of Seller;




()

all necessary consents of and filings with any state or federal governmental
authority or agency relating to the consummation of the transactions
contemplated by this Agreement shall have been obtained, accomplished or waived,
except to the extent that such consents and filings are normally obtained,
accomplished or waived after Closing;




()

as of the Closing Date, no suit, action or other proceeding (excluding any such
matter initiated by Buyer) shall be pending or threatened before any court or
governmental agency seeking to restrain Buyer or prohibit the Closing or seeking
damages against Buyer as a result of the consummation of this Agreement.







ARTICLE 13. - CLOSING




13.1.

Closing.  




The closing of this transaction (the "Closing") shall be held at the offices of
Seller at 10.00 a.m., local time, on May 7, 2004 or at such earlier date or
place as the Parties may agree in writing (herein called "Closing Date").  At
the request of either Party, the Closing Date may be moved for a period of one
week, until May 14, 2004. Time is of the essence and the Closing Date shall not
be extended unless by written agreement of the Parties.  On or before five (5)
business days prior to Closing, Buyer and Seller shall use their best efforts to
provide each other copies of all closing documents.




13.2.

Seller's Closing Obligations.  




At Closing Seller shall deliver to Buyer the following:




()

the Conveyance, Assignment and Bill of Sale substantially in the form attached
hereto as Exhibit C (the “Conveyance") and such other documents as may be
reasonably necessary to convey all of Seller's interest in the Assets to Buyer
in accordance with the provisions hereof (such other documents to include, but
not be limited to, such forms as are required by any state or federal agency for
purposes of evidencing the transfer of record title or operating rights in that
agency’s records);




(b)  

a Special Warranty Deed executed by EnerQuest conveying to Buyer the Surface
Interest (the “Special Warranty Deed”);




(c)

a Non-foreign Affidavit executed by each Seller in the form attached as Exhibit
D;




(d)

appropriate regulatory forms appointing Buyer as the operator for those Assets
which Seller or its affiliates operate;




(e)

copies of all third-party waivers, consents, approvals, permits and actions
obtained; and




(f)

exclusive possession of the Assets;




(g)

letters-in-lieu of transfer orders in form acceptable to Seller and Buyer; and




(h)

releases of all mortgage liens, security interests and financing statements
burdening the Assets in form and substance reasonably satisfactory to Buyer.




13.3.

Buyer's Closing Obligations.  




At Closing, Buyer shall deliver to Seller the following:




(a)

by wire transfer in immediately available funds to an Account designated by
Seller, the Purchase Price (less the Performance Deposit) as adjusted by Section
3.3;




(b)

an executed Conveyance and Special Warranty Deed evidencing Buyer's acceptance
thereof;




(c)

evidence sufficient to show that Buyer has bonds sufficient to cover the
operation of the Assets as required by applicable regulatory authorities; and




(d)

such other documents and instruments as shall be reasonably requested by Seller
and its counsel to effect the intent of this Agreement and consummate the
transaction contemplated hereby.




13.4.

Joint Closing Obligations.  




Both Parties at Closing shall execute a Settlement Statement evidencing the
amount actually wire transferred and all adjustments to the Purchase Price taken
into account at Closing.  All events of Closing shall each be deemed to have
occurred simultaneously with the other, regardless of when actually occurring,
and each shall be a condition precedent to the other.







ARTICLE 14. - LIMITATIONS ON WARRANTIES AND REMEDIES




THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT
ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION
OR WARRANTY WITH RESPECT TO THE QUALITY, QUANTITY OR VOLUME OF THE RESERVES, IF
ANY, OF OIL, GAS OR OTHER HYDROCARBONS IN OR UNDER THE LEASES, OR THE
ENVIRONMENTAL CONDITION OF THE ASSETS.  THE ITEMS OF PERSONAL PROPERTY,
EQUIPMENT, IMPROVEMENTS, FIXTURES AND APPURTENANCES CONVEYED AS PART OF THE
ASSETS ARE SOLD HEREUNDER "AS IS, WHERE IS, AND WITH ALL FAULTS" AND NO
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR CONDITION, ARE GIVEN BY OR ON BEHALF OF SELLER.  IT IS UNDERSTOOD AND
AGREED THAT PRIOR TO CLOSING BUYER SHALL HAVE INSPECTED THE ASSETS FOR ALL
PURPOSES AND HAS SATISFIED ITSELF AS TO THEIR PHYSICAL CONDITION, BOTH SURFACE
AND SUBSURFACE, AND THAT BUYER ACCEPTS SAME IN ITS "AS IS, WHERE IS AND WITH ALL
FAULTS" CONDITION.  THE WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT ARE
EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, AND BUYER
HEREBY WAIVES ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR CONDITION, OR CONFORMITY TO SAMPLES.







ARTICLE 15. - CASUALTY LOSS AND CONDEMNATION




If, prior to the Closing, all or any portion of the Assets is destroyed by fire
or other casualty or if any portion of the Assets shall be taken by condemnation
or under the right of eminent domain (all of which are herein called "Casualty
Loss" and limited to property damage or taking only), Buyer and Seller must
agree prior to Closing either () to delete that portion of the Assets which is
subject to the Casualty Loss from the Assets, and the Purchase Price shall be
reduced by the value allocated to the deleted interest as set out in Exhibit B,
or () for Buyer to proceed with the purchase of such Assets, notwithstanding any
such destruction or taking (without reduction of the Purchase Price) in which
case Seller shall pay, at the Closing, to Buyer all sums paid to Seller by third
parties by reason of the destruction or taking of such Assets and shall assign,
transfer and set over unto Buyer all insurance proceeds received by Seller as
well as all of the right, title and interest of Seller in and to any claims,
causes of action, unpaid proceeds or other payments from third parties arising
out of such destruction or taking; provided, however, if the value of that
portion of the Assets affected by the Casualty Loss, not to exceed that
allocated in Exhibit B, exceeds $123,250, Buyer and Seller shall each have the
right to terminate this Agreement upon written notification to the other, the
transaction shall not close, the Performance Deposit shall be refunded to Buyer,
 and thereafter neither Buyer nor Seller shall have any liability or further
obligations to the other hereunder.  Prior to Closing, Seller shall not
voluntarily compromise, settle or adjust any amounts payable by reason of any
Casualty Loss without first obtaining the written consent of Buyer.







ARTICLE 16. - DEFAULT AND REMEDIES




16.1.

Seller's Remedies.  




Upon failure of Buyer to comply herewith by the Closing Date, as it may be
extended in accordance herewith, Seller, at its sole option and in addition to
any other remedies it may have at law or in equity, may (i) enforce specific
performance of this Agreement, or (ii) terminate this Agreement and retain the
Performance Deposit as liquidated damages.  Notwithstanding any provision hereof
to the contrary Seller may exercise the above remedies only in the event the
transaction contemplated by this Agreement is terminated due solely to the
breach hereof by Buyer in the absence of any material breach hereof by Seller.
 If the transaction contemplated by this Agreement fails to close or is
terminated for any other reason, the Performance Deposit shall be returned to
Buyer.




16.2.

Buyer's Remedies.  




Upon failure of Seller to comply herewith by the Closing Date, as it may be
extended in accordance herewith, Buyer, at its sole option and in addition to
any other remedies it may have at law or equity, may () enforce specific
performance, or () terminate this Agreement.  In the event Buyer elects to
terminate this Agreement as set forth above, Seller shall immediately return the
Performance Deposit to Buyer.




16.3.

Other Remedies.




Notwithstanding the foregoing, termination of this Agreement shall not prejudice
or impair Buyer's obligations under Section 6.3 (and the confidentiality
agreements referenced therein).  The prevailing party in any legal proceeding
brought under or to enforce this Agreement shall be additionally entitled to
recover court costs and reasonable attorneys' fees from the non-prevailing
party.




16.4.

Effect of Termination.  

 

In the event of termination of this Agreement under this Article 16, the
transaction shall not close and neither Buyer nor Seller shall have any further
obligations, remedies, liabilities, rights or duties to the other hereunder,
except as expressly provided herein.







ARTICLE 17. - ASSUMPTION AND INDEMNITY




17.1.

Assumed Obligations; Pre-Closing Liabilities.




Upon and after Closing Buyer shall own the Assets, together with all the rights,
duties, obligations, and liabilities accruing after Closing, including the
Assumed Obligations and Buyer's indemnity obligations hereunder.  Buyer agrees
to assume and pay, perform, fulfill and discharge all Assumed Obligations.
 Seller agrees to retain and pay, perform, fulfill and discharge all Retained
Obligations.




17.2.

Buyer's Indemnity.




Except as otherwise specifically provided herein, Buyer agrees to indemnify,
defend and hold Seller harmless from and against any and all claims, demands,
losses, damages, punitive damages, costs, expenses, causes of action or
judgments of any kind or character including, without limitation, any interest,
penalty, reasonable attorneys' fees and other costs and expenses incurred in
connection therewith or the defense thereof (collectively the “Claims”), with
respect to all liabilities and obligations or alleged or threatened liabilities
and obligations caused by, related to, attributable to, or arising out of the
Assumed Obligations.




17.3.

Seller's Indemnity.  




Except as otherwise specifically provided herein, Seller agrees to indemnify,
defend and hold Buyer harmless from and against any and all Claims with respect
to all liabilities and obligations or alleged or threatened liabilities and
obligations caused by, related to, attributable to, or arising out of the
Retained Obligations, specifically including, but not limited to, any
Environmental Obligations or Liabilities arising from events that occurred prior
to the Effective Time.  




17.4.

Negligence.  THE INDEMNIFICATION, RELEASE AND ASSUMPTION PROVISIONS PROVIDED FOR
IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE LOSSES, COSTS, EXPENSES
AND DAMAGES IN QUESTION AROSE SOLELY OR IN PART FROM THE ACTIVE, PASSIVE,
COMPARATIVE, OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF THE
PARTIES HERETO.




17.5.

Broker or Finder's Fee.  Each party hereby agrees to indemnify and hold the
other harmless from and against any claim for a brokerage or finder's fee or
commission in connection with this Agreement or the transactions contemplated by
this Agreement to the extent such claim arises from or is attributable to the
actions of such indemnifying party, including, without limitation, any and all
losses, damages, punitive damages, attorneys' fees, costs and expenses of any
kind or character arising out of or incurred in connection with any such claim
or defending against the same.




 

ARTICLE 18. - GAS IMBALANCES




Seller represents that the information found on Exhibit E reflects the most
recent information available in Seller’s records as to the existence of any gas
imbalances.  Seller and Buyer will use their best efforts to update (to the
Effective Time) the gas imbalance volume amounts listed on Exhibit E.  If, prior
to the Final Settlement Date, either party hereto notifies the other party
hereto that the volumes set forth in Exhibit E are incorrect, then Buyer or
Seller will pay the other at the Final Settlement, as appropriate, an amount
equal to $2.50 per net mmbtu variance from the net imbalance shown on Exhibit E.
Subject to such adjustment on the Final Settlement Date, as of the Closing Buyer
agrees to assume any liability and obligation for gas production imbalances
(whether over or under) attributable to the Assets.  Except as set forth in this
Article 18, in assuming this liability at Closing, Buyer shall not be obligated
to make any additional payment over the Purchase Price to Seller, and Seller
shall not be obligated to refund any of said price to reimburse Buyer for any
over-balances existing at the time of sale.  







ARTICLE 19. - MISCELLANEOUS




19.1.

Public Announcements.  




Seller acknowledges that Buyer, as a company the shares of which are subject to
public trading on the American Stock Exchange, is obligated to fulfill certain
obligations with respect to those public announcements that are required under
the rules and regulations of the Securities Exchange Commission.  To the extent
that such announcements are required of Buyer as a matter of regulation, Seller
agrees that Buyer, acting in its sole and absolute discretion, may make such
announcements. Otherwise, the Parties hereto agree that prior to Closing, prior
to making any other public announcement or statement with respect to the
transaction contemplated by this Agreement, the Party desiring to make such
public announcement or statement shall consult with the other Party hereto and
exercise its best efforts to () agree upon the text of a joint public
announcement or statement to be made by both of such Parties; or () obtain
written approval of the other Party hereto to the text of a public announcement
or statement to be made solely by Seller or Buyer, as the case may be.  Nothing
contained in this paragraph shall be construed to require either Party to obtain
approval of the other Party hereto to disclose information with respect to the
transaction contemplated by this Agreement to any state or federal governmental
authority or agency to the extent (i) required by applicable law or by any
applicable rules, regulations or orders of any governmental authority or agency
having jurisdiction; or (ii) necessary to comply with disclosure requirements of
the American Stock Exchange, the  New York Stock Exchange or other recognized
exchange or over the counter, and applicable securities laws.




19.2.

Filing and Recording of Assignments, etc.  




Buyer shall be solely responsible for all filings and recording of assignments
and other documents related to the Assets and for all fees connected therewith,
and Buyer shall furnish copies of all such filed and/or recorded documents to
Seller.  Seller shall not be responsible for any loss to Buyer because of
Buyer's failure to file or record documents correctly or promptly.  Buyer shall
promptly file all appropriate forms, declarations or bonds with federal and
state agencies relative to its assumption of operations and Seller shall
cooperate with Buyer in connection with such filings.




19.3.

Further Assurances and Records.  




()

After the Closing each of the parties will execute, acknowledge and deliver to
the other such further instruments, and take such other action, as may be
reasonably requested in order to more effectively assure to said party all of
the respective properties, rights, titles, interests, estates, and privileges
intended to be assigned, delivered or inuring to the benefit of such party in
consummation of the transactions contemplated hereby.




()

Buyer agrees to maintain the files and records of Seller that are acquired
pursuant to this Agreement for seven (7) years after Closing.  Buyer shall
provide Seller and its representatives reasonable access to and the right to
copy such files and records for the purposes of () preparing and delivering any
accounting provided for under this Agreement and adjusting, prorating and
settling the charges and credits provided for in this Agreement; () complying
with any law, rule or regulation affecting Seller's interest in the Assets prior
to the Closing Date; () preparing any audit of the books and records of any
third party relating to Seller's interest in the Assets prior to the Closing
Date, or responding to any audit prepared by such third parties; () preparing
tax returns; () responding to or disputing any tax audit; or () asserting,
defending or otherwise dealing with any claim or dispute under this Agreement.




()

Buyer agrees that within thirty (30) days after Closing or within thirty (30)
days after operations are actually transferred, whichever is later, it will
remove or cause to be removed the names and marks used by Seller or its
affiliates and all variations and derivatives thereof and logos relating thereto
from the Assets and will not thereafter make any use whatsoever of such names,
marks and logos.




()

To the extent not obtained or satisfied as of Closing, Seller agrees to continue
to use all reasonable efforts, but without any obligation to incur any cost or
expense in connection therewith, and to cooperate with Buyer's efforts to obtain
for Buyer () access to files, records and data relating to the Assets in the
possession of third parties; and () access to wells constituting a part of the
Assets operated by third parties for purposes of inspecting same.




()

Buyer shall comply with all current and subsequently amended applicable laws,
ordinances, rules, and regulations applicable to the Assets and shall promptly
obtain and maintain all permits required by governmental authorities in
connection with the Assets.




19.4.

Notices.  




Except as otherwise expressly provided herein, all communications required or
permitted under this Agreement shall be in writing and any communication or
delivery hereunder shall be deemed to have been duly given and received when
actually delivered to the address of the parties to be notified as set forth
below and addressed as follows:




If to Seller, as follows:




EnerQuest Oil & Gas, Ltd.

303 W. Wall, Suite 1400

Midland, Texas 79701

Attention: Robert W. Floyd

FAX: (432) 687-4804







If to Buyer:




Arena Resources Inc.

4920 South Lewis, Suite 107

Tulsa, Oklahoma  74105

Attention: Stan McCabe

FAX:

(918) 747 - 7620




Provided, however, that any notice required or permitted under this Agreement
will be effective if given verbally within the time provided, so long as such
verbal notice is followed by written notice thereof in the manner provided
herein within twenty-four (24) hours following the end of such time period.  Any
party may, by written notice so delivered to the other, change the address to
which delivery shall thereafter be made.




19.6.

Incidental Expenses.  




Buyer shall bear and pay () all state or local government sales, transfer, gross
proceeds, or similar taxes incident to or caused by the transfer of the Assets
to Buyer, () all documentary, transfer and other state and local government
taxes incident to the transfer of the Assets to Buyer; and () all filing,
recording or registration fees for any assignment or conveyance delivered
hereunder.  Each party shall bear its own respective expenses incurred in
connection with the negotiation and Closing of this transaction, including it
own consultants' fees, attorneys' fees, accountants' fees, and other similar
costs and expenses.




19.7.

Waiver.  




Any of the terms, provisions, covenants, representations, warranties or
conditions hereof may be waived only by a written instrument executed by the
Party waiving compliance.  Except as otherwise expressly provided in this
Agreement, the failure of any Party at any time or times to require performance
of any provision hereof shall in no manner affect such Party's right to enforce
the same.  No waiver by any Party of any condition, or of the breach of any
term, provision, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other condition or of the breach of any
other term, provision, covenant, representation or warranty.




19.8.

Binding Effect; Assignment.  

 

All the terms, provisions, covenants, obligations, indemnities, representations,
warranties and conditions of this Agreement shall be enforceable by the Parties
hereto and their respective successors and assigns.  Except as provided in
Section 19.12, the rights of each Party under this Agreement are personal to
that Party and may not be assigned or transferred to any other party, firm,
corporation or other entity, without the prior, express and written consent of
the other Party, and such consent may be withheld for any reason, including
convenience.  Any attempt to assign this Agreement over the objection or without
the express written consent of the other Party shall be absolutely void.  Seller
may condition its consent to assign this Agreement on Buyer providing Seller
with an appropriate guarantee of its assignee’s performance.  In the event Buyer
sells or assigns all or a portion of the Assets, this Agreement shall remain in
effect between Buyer and Seller as to all the Assets regardless of such
assignment.




19.9.

Taxes.  

 

()

Seller shall be responsible for and shall pay all taxes attributable to or
arising from the ownership or operation of the Assets prior to the Effective
Time.  Buyer shall be responsible for and shall pay all taxes attributable to or
arising from the ownership or operation of the Assets after the Effective Time.
 Any party which pays such taxes for the other party shall be entitled to prompt
reimbursement upon evidence of such payment.  Each party shall be responsible
for its own federal income taxes, if any, as may result from this transaction.




(b)

If this transaction is determined to result in state sales or transfer taxes,
Buyer shall be solely responsible for any and all such taxes due on the Assets
acquired by Buyer by virtue of this transaction.  If Buyer is assessed such
taxes, Buyer shall promptly remit same to the taxing authority.  If Seller is
assessed such taxes, Buyer shall reimburse Seller for any such taxes paid by
Seller to the taxing authority.




19.10.

Confidentiality of Agreement.  




This Agreement and the terms and provisions thereof, including the Purchase
Price, shall be maintained confidential by Buyer and Seller until Closing;
provided, however, that this Agreement and the terms and provisions thereof may
be disclosed to Buyer's or Seller's lenders, if any, and their representatives
and consultants, who shall be required to keep such information confidential,
may be disclosed as necessary to parties having Preferential Purchase Rights,
and as may be required by any regulatory agencies having jurisdiction by virtue
of the public trading of the shares of either Party.




19.11.

Audits.  




It is expressly understood and agreed that Seller retains its right to receive
its proportionate share of the proceeds from any audits relating to activities
prior to the Effective Time.




19.12.

Like-Kind Exchanges.  




Each party consents to the other party's (or in the case of Sellers any one or
more of the Sellers) assignment of its rights and obligations under this
Agreement to its Qualified Intermediary (as that term is defined in Section
1.1031(k)-l(g)(4)(v) of the Treasury Regulations) in connection with
effectuation of a like-kind exchange pursuant to Section 1031 of the Internal
Revenue Code of 1986, as amended.  However, Seller and Buyer acknowledge and
agree that any assignment of this Agreement to a Qualified Intermediary does not
release either party from any of their respective liabilities and obligations to
each other under this Agreement.  Each party agrees to cooperate with the other
to attempt to structure the transaction as a like-kind exchange.  All risks
associated with any like-kind exchange and compliance thereof with applicable
laws, rules and regulations shall be the sole responsibility of the party
attempting to structure the transaction as a like-kind exchange.




19.13.

Governing Law.  

 

THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
OTHERWISE APPLICABLE TO SUCH DETERMINATIONS.  




19.14.

Entire Agreement.  

 

This Agreement embodies the entire agreement between the Parties and replaces
and supersedes all prior agreements, arrangements and understandings related to
the subject matter hereof, whether written or oral.  No other agreement,
statement, or promise made by any party, or to any employee, officer or agent of
any party, which is not contained in this Agreement shall be binding or valid.
 This Agreement may be supplemented, altered, amended, modified or revoked by
writing only, signed by the Parties hereto.  The headings herein are for
convenience only and shall have no significance in the interpretation hereof.
 The Parties stipulate and agree that this Agreement shall be deemed and
considered for all purposes, as prepared through the joint efforts of the
Parties, and shall not be construed against one party or the other as a result
of the preparation, submittal or other event of negotiation, drafting or
execution thereof.  It is understood and agreed that there shall be no
third-party beneficiary of this Agreement, and that the provisions hereof do not
impart enforceable rights in anyone who is not a party or a successor or
assignee of a party hereto.




19.15.

Exhibits.  

 

All Exhibits attached to this Agreement, and the terms of those Exhibits which
are referred to in this Agreement, are made a part hereof and incorporated
herein by reference.




19.16.

Delivery of Files After Closing.  

 

The Assets set out in Section 1.15(d) shall be provided by Seller to Buyer as
soon as reasonably possible after the Closing Date at a location to be specified
by Seller.  Any transportation, postage, or delivery costs from Seller's offices
shall be at Buyer's sole cost, risk and expense.




19.17.

Survival.  

 

All of the representations, warranties, indemnities, covenants and agreements of
or by the parties hereto shall survive the execution and delivery of the
Conveyance and Special Warranty Deed indefinitely, except that the
representations of Seller in Article 4 subparagraphs (g) through (q) shall
terminate at the Closing.




19.18.

Subsequent Adjustments.




 Regardless of the date set for the Final Settlement, Buyer and Seller agree
that their intent is to allow for the earliest practical forwarding of revenue
and reimbursement of expenses between them, and Seller and Buyer recognize that
either may receive funds or pay expenses after the Final Settlement Date which
are properly the property or obligation of the other.  Therefore, upon receipt
of net proceeds or payment of net expenses due to or payable by the other party
hereto, whichever occurs first, Seller or Buyer, as the case may be, shall
submit a statement to the other party hereto showing the relevant items of
income and expense. Payment of any net amount due by Seller or Buyer, as the
case may be, on the basis thereof shall be made within ten days of receipt of
the statement.




19.19.

Counterparts.  

 

This Agreement may be executed in any number of counterparts, and each and every
counterpart shall be deemed for all purposes one (1) agreement.




19.20.

Allocation of Purchase Price Adjustments Among Sellers.

  

Notwithstanding anything contained herein to the contrary or that might be
construed to the contrary, Sellers stipulate and agree that in connection with
all adjustments to the Purchase Price made pursuant to this Agreement, (i) each
Seller shall receive the benefit of any increases in the Purchase Price only to
the extent of and in the proportion that any such increases are directly related
to its ownership interest in an Asset as to which any such increases relate; and
(ii) each Seller shall bear the loss of any decreases in the Purchase Price only
to the extent of and in the proportion that any such decreases are directly
related to its ownership interest in an Asset as to which any such decreases
relate.  Sellers shall be responsible for the proper allocation and distribution
of the Purchase Price, as adjusted pursuant hereto, among themselves at and/or
following the Closing and, except as otherwise provided in this Agreement, Buyer
shall have no responsibility therefor.




19.21.      No Representation as to Operatorship.




Seller makes no representation as to Buyer’s ability to be elected operator of
any of the Assets.



















[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.




SELLER:




ENERQUEST OIL & GAS, LTD.

By:

ENERQUEST PROPERTY MANAGEMENT, LLC,

its General Partner




By:_________________________________________

Robert W. Floyd

President




DINGUS INVESTMENTS, INC.







By:_________________________________________

Name:






Title:












CRUMP FAMILY PARTNERSHIP, LTD.

By:  Black & Crump, Inc., its general partner







By:_________________________________________

E. Lea Crump

President







LONE STAR OIL & GAS, INC.







By:_________________________________________

James E. Cauthen

President










KITE ROYALTY CO., LLC







By:_________________________________________

Edwin W. deCordova

Manager




WHITE STAR ROYALTY CO., LLC







By:_________________________________________

Nancy deCordova

Manager




JHJ OIL, LLC







By:






Name:






Title:









MCH OIL, LLC







By:






Name:






Title:

















CHRISTOPHER P. RENAUD












COURTNEY H. RENAUD












ERAM ALI












VICKI J. ALI












DOUGLAS H. CHRISTENSEN












CHERYL A. CHRISTENSEN












DAVID H. ARRINGTON












SHELLY ARRINGTON










BUYER:




ARENA RESOURCES INC.







By:






Name:






Title:









Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------







EXHIBIT A

Attached to and made a part of that certain

Purchase and Sale Agreement dated April 22, 2004

by and between EnerQuest Oil & Gas, Ltd., et al., as Seller,

and Arena Resources Inc., as Buyer







LEA COUNTY, NEW MEXICO







.

C. O. Davis




Lessor

      

 

  Lessee

      Lease Date



Volume/Page









Ralph R. Davis, et ux

     Gulf Oil

 

         

4-11-50

 

  86/72

(Oil and Gas Records)

     Corporation










Insofar as said lease covers the S/2 SW/4 and NW/4 SW/4 of Section 29, Township
18 South, Range 39 East, Lea County, New Mexico, from the surface to 4,700'.







2.

Laney and Laney A




Lessor

      

 

  Lessee

      Lease Date



Volume/Page









N. Carl Laney

C. J. Sparks   

           

11-10-49

 

83/65  (Oil and Gas Records)




Mary Lillian Gibbs &  

C. J. Sparks

11-10-49

 

83/69   (Oil and Gas Records)

 Lela G. Pinson




Ollie M. Laney, a

C. J. Sparks    

11/10/49

83/73   (Oil and Gas Records)

widow and Roy G.




Laney, et ux







Claud L. Laney

   

C. J. Sparks    

11/15/49          

83/77   (Oil and Gas Records)




Bertha G. Dutton

C. J. Sparks     

11/24/49         

83/81   (Oil and Gas records)




Velma E. Gilmer

C. J. Sparks     

11/24/49

83/85   (Oil and Gas Records)







Insofar as said leases cover the NW/4 SE/4, SE/4 SE/4, E/2 SW/4 SE/4 and NW/4
SW/4 SE/4 of Section 30, Township 18 South, Range 39 East, Lea County, New
Mexico.







Exhibit A – Page #

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------







EXHIBIT "A"

to Purchase and Sale Agreement between EnerQuest Oil & Gas, Ltd., et al., as
Sellers and Arena Resources Inc., as Buyer







LEA COUNTY, NEW MEXICO




Laney and Laney A (continued)




Lessor

      

 

  Lessee

      Lease Date



Volume/Page









T. E. Mears, et ux

C. J. Sparks      

11/21/49

83/89   (Oil and Gas Records)










Insofar as said lease covers the SW/4 SW/4 SE/4 of Section 30, Township 18
South, Range 39 East, Lea County, New Mexico.







3.

Samuel Cain




Lessor

      

 

  Lessee

      Lease Date



Volume/Page









Nancy Iola Henry

EnerQuest

02/06/97

800/179  (Lea County Records)

Resources, LLC




Lavita Joy Sullivan

EnerQuest

05/01/97

800/181   (Lea County Records)

Resources, LLC




William C. Humble

EnerQuest

05/01/97

800/184   (Lea County Records)

Resources, LLC




Lora Mae Rawlings

EnerQuest

05/01/97

800/187   (Lea County Records)




Resources, LLC




Marjorie H. Augustine

EnerQuest

05/01/97

800/190   (Lea County Records)

Resources, LLC




Jimmy J. Hooper, et ux

EnerQuest

03/20/97

800/192   (Lea County Records)

Resources, LLC




Jeanine Hooper Byron

EnerQuest

03/18/97

800/195   (Lea County Records)

Resources, LLC







Exhibit A – Page #

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------










EXHIBIT "A"

to Purchase and Sale Agreement between EnerQuest Oil & Gas, Ltd., et al., as
Sellers and Arena Resources Inc., as Buyer







LEA COUNTY, NEW MEXICO







Samuel Cain (continued)






Lessor



      

  

Lessee

      Lease Date



Volume/Page









Roy Lee Cain,

EnerQuest

05/24/97

808/718   (Lea County Records)

Individually & as

Resources, LLC

Personal Rep. of

Estate of E. Von Cain




Beverly V. Cox

EnerQuest

05/06/97

808/714   (Lea County Records)

Resources, LLC




The Bessemer Trust

EnerQuest

06/13/97

808/712   (Lea County Records)

Co., Trustee of Jill A.   

Resources, LLC

Roberts Rev. Trust

dtd 10/27/83




Susan A. Unterberg

EnerQuest

05/21/97

808/710   (Lea County Records)

Resources, LLC







Jerry L. Hooper, et ux

EnerQuest

06/04/97

808/720   (Lea County Records)

Resources, LLC







Insofar as said leases cover the NW/4 and E/2 SW/4, Section 30, Township 18
South, Range 39 East, Lea County, New Mexico.







4.

D. F. Fergason



Lessor



      

 

  

Lessee

    Lease Date



Volume/Page






D. F. Fergason, et al

Roy G. Barton

05/17/43

51/10   (Oil and Gas Records)




John Stull, et al

Roy G. Barton

05/17/43

51/13   (Oil and Gas Records)




Clarence A. Johnson

Roy G. Barton

05/17/43

51/17   (Oil and Gas Records)

Exhibit A – Page #

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------










EXHIBIT "A"

to Purchase and Sale Agreement between EnerQuest Oil & Gas, Ltd., et al., as
Sellers and Arena Resources Inc., as Buyer







LEA COUNTY, NEW MEXICO







D. F. Fergason (continued)






Lessor



      

       Lessee

      Lease Date



     Volume/Page







John Mein, et al

Roy G. Barton

05/28/43

51/19   (Oil and Gas Records)




Harry E. & Betty

J. W. Wallrich

05/28/43

51/23   (Oil and Gas Records)

Titzkowski







Al Holthouse, et ux

J. W. Wallrich

05/28/43

51/25

 (Oil and Gas Records)







Roy G. Barton, et ux

The Texas

05/28/43

51/28   (Oil and Gas Records)

Company

  




Charles Curren

Roy G. Barton

06/15/43

51/30   (Oil and Gas Records)




Clare C. Beall, et vir

The Texas

03/10/52

100/12  (Oil and Gas Records)

Company







Eva Mae Lewis

The Texas

03/10/52

100/14  (Oil and Gas Records)

Company







Robert J. Nichols,

W. K. Davis

12/20/54

124/93  (Oil and Gas Records)

 et ux       




Earl Grove

W. K. Davis

08/10/56

145/354 (Oil and Gas Records)




D. E. Billings, et ux

Mercury

06/19/62

209/464 (Oil and Gas Records)

Petroleum




Company, Ltd.







Elizabeth Jennings

Marshall R.

06/04/92

486/61  (Oil and Gas Records)

McCormick

Young Oil Co.  

   

   

Exhibit A – Page #

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------







EXHIBIT "A"

to Purchase and Sale Agreement between EnerQuest Oil & Gas, Ltd., et al., as
Sellers and Arena Resources Inc., as Buyer







LEA COUNTY, NEW MEXICO







D. F. Fergason (continued)






Lessor



      

      Lessee

      Lease Date



Volume/Page







Charles Fred Jennings

Marshall R.

06/04/92

486/63  (Oil and Gas Records)

Young Oil Co.




Grace G. King Living

Marshall R.

06/04/92

486/65  (Oil and Gas Records)

Trust by Grace G.

Young Oil Co.

King, Trustee







Nellie L. Fleming

Marshall R.

06/04/92

486/67  (Oil and Gas Records)

Young Oil Co.  

     

     

Virginia H. Jennings

Marshall R.

06/04/92

486/69  (Oil and Gas Records)

Matthews

Young Oil Co.  







Alfreda B. Peabody

Marshall R.

06/04/92

486/71  (Oil and Gas Records)

Young Oil Co.




Fred Jennings Trust,

Marshall R.

06/04/92

486/73   (Oil and Gas Records)

by Fred C. Jennings,

Young Oil Co.  

     

Trustee

     




Helen L. Jennings

Marshall R.

06/04/92

486/76  (Oil and Gas Records)

Young Oil Co.  




Margaret Peabody

Marshall R.

06/04/92

486/78  (Oil and Gas Records)

Newkom

Young Oil Co.  

  

  

James Roger Jennings

Marshall R.

06/04/92

486/80  (Oil and Gas Records)

Young Oil Co.  







Russell T. Rudy, et ux

David Wrather

05/01/96

797/151 (Lea County Records)







Insofar as said leases cover the NE/4, Section 30, Township 18 South, Range 39
East, Lea County, New Mexico, from the surface to the base of the San Andres
formation.

Exhibit A – Page #

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------







EXHIBIT "A"

to Purchase and Sale Agreement between EnerQuest Oil & Gas, Ltd., et al., as
Sellers and Arena Resources Inc., as Buyer







LEA COUNTY, NEW MEXICO







D. F. Fergason (continued)






Lessor



      

       Lessee

  Lease Date



    Volume/Page












Roy G. Barton, et ux

Robert L.

01/12/70

267/697  (Oil and Gas Records)

Summers &

(as amended)




Leroy Wise




Roy G. Barton, Jr.,

Fredonia

03/01/96

797/153  (Lea County Records)

Trustee

Resources, Inc.










Insofar as said lease, as amended, covers the NE/4, Section 30, Township 18
South, Range 39 East, Lea County, New Mexico, from the surface to 4500' beneath
the surface.







5.

Rocket Cain






Lessor



      

 

Lessee

      Lease Date



Volume/Page









Rocket Oil and

Aurora Gasoline

05/04/53

107/505 (Oil and Gas Records)

Gas Company

Company










Insofar as said lease covers the W/2 SW/4, Section 30, Township 18 South, Range
39 East, Lea County, New Mexico, from the surface to the base of the San Andres
formation.







6.

Pearl Goode




Le

ssor



      

      Lessee

Lease Date



      Volume/Page







Pearl Goode Hardy,

Velma Petroleum

       05/15/53

108/358 (Oil and Gas Records)

et al  

Corporation







Insofar as said lease covers the N/2 NE/4, Section 31, Township 18 South, Range
39 East, Lea County, New Mexico.

Exhibit A – Page #

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------










EXHIBIT "A"

to Purchase and Sale Agreement between EnerQuest Oil & Gas, Ltd., et al., as
Sellers and Arena Resources Inc., as Buyer







LEA COUNTY, NEW MEXICO







Pearl Goode (continued)






Lessor



      

 

  Lessee

  Lease Date



Volume/Page









Pearl Goode Hardy,

Velma Petroleum

05/15/53

110/250 (Oil and Gas Records)

et al  

Corporation







Insofar as said lease covers the S/2 NE/4 and NW/4, Section 31, Township 18
South, Range 39 East, Lea County, New Mexico.







7.

State Lowe






Lessor



      

 

  Lessee

      Lease Date



Volume/Page







State of New Mexico

       Ralph Lowe

06/10/53

109/302 (Oil and Gas Records)




Insofar as said lease covers the NW/4 and NE/4 SW/4, Section 32, Township 18
South, Range 39 East, Lea County, New Mexico, from the surface to the base of
the San Andres formation.







8.

Laney Reese #1 and #2






Lessor



      

 

  Lessee

      Lease Date

Volume/Page







John B. Laney, et al

Charles B. Read

02/15/50

83/475 (Oil and Gas Records)




George L. Reese, Jr.,

Charles B. Read

02/03/50

84/136 (Oil and Gas Records)

 et al.







Insofar as said leases cover the NE/4 SE/4 of Section 30, Township 18 South,
Range 39 East, Lea County, New Mexico.




Exhibit A – Page #

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------







EXHIBIT "A"

to Purchase and Sale Agreement between EnerQuest Oil & Gas, Ltd., et al., as
Sellers and Arena Resources Inc., as Buyer







LEA COUNTY, NEW MEXICO







9.

Zachary Davis






Lessor



      

 

  Lessee

      Lease Date

Volume/Page







Ralph R. Davis, et ux

F. E. Chartier

02/03/53

     105/265   (Oil and Gas Records)







Insofar as said lease covers the NE/4 SW/4 of Section 29, Township 18 South,
Range 39 East, Lea County, New Mexico, from the surface to a depth of 7000'.










10.

June Speight






Lessor



      

      Lessee

      Lease Date



     Volume/Page







Nelda Charlene

Enerquest Oil

1/3/02

1131/277 (Lea County Records)

Browning, Individually

& Gas, Ltd.

and as Trustee of the

Nelda Charlene Browning

Revocable Living Trust







Nancy L. Willman,

Enerquest Oil

1/3/02

1131/279 (Lea County Records)

Trustee of the Roy

& Gas, Ltd.

Vernon Willman and

Nancy L. Willman

Revocable Trust dated

6/18/84




Ellis Carl Browning,

Enerquest Oil

1/3/02

1131/281 (Lea County Records)

et ux

& Gas, Ltd.




Grady Hicks

Enerquest Oil

1/3/02

1131/283 (Lea County Records)

& Gas, Ltd.




Deborah A. Smith

Enerquest Oil

1/3/02

1131/285 (Lea County Records)

& Gas, Ltd.




Rex Taylor Browning

Enerquest Oil

1/3/02

1131/287 (Lea County Records)

& Gas, Ltd.

Exhibit A – Page #

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------







EXHIBIT "A"

to Purchase and Sale Agreement between EnerQuest Oil & Gas, Ltd., et al., as
Sellers and Arena Resources Inc., as Buyer







LEA COUNTY, NEW MEXICO







June Speight (continued)




Lessor

      

 

       Lessee

      Lease Date



Volume/Page









Linda Browning

Enerquest Oil

1/3/02

1131/289 (Lea County Records)

Kinman

& Gas, Ltd.




Vera Browning

Enerquest Oil

1/3/02

1131/291 (Lea County Records)

Stephens

&  Gas, Ltd.




Jane Harris

Enerquest Oil

4/5/02

1145/455 (Lea County Records)

& Gas, Ltd.




Insofar as said leases cover the NW/4 of Section 29, Township 18 South, Range 39
East, Lea County, New Mexico.




William John Nolan

Enerquest Oil

2/14/03

1209/843 (Lea County Records)

& Gas, Ltd.




June D. Speight

Enerquest Oil

2/14/03

1224/295 (Lea County Records)

& Gas, Ltd.




Insofar as said leases cover the SW/4 NW/4 of Section 29, Township 18 South,
Range 39 East,

Lea County, New Mexico.







11.

Wrather Term Royalty Interest




       That certain term royalty interest in the NE/4 of Section 30, Township 18
South, Range 29 East, Lea County, New Mexico, limited in depth from the surface
to the base of the San Andres formation, acquired by David Wrather from Russell
T. Rudy and wife, Kathy J. Rudy, pursuant to Deed of Term Royalty in Lease dated
May 1, 1996, recorded in Volume 799, Page 485, Lea County Records, Lea County,
New Mexico.













Exhibit A – Page #

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------

EXHIBIT B

Attached to and made a part of that certain

Purchase and Sale Agreement dated April 22, 2004

by and between EnerQuest Oil & Gas, Ltd., et al., as Seller,

and Arena Resources Inc., as Buyer










UNIT NAME

(UNIT WI)

EXPENSE

INTEREST

(UNIT NRI)

NET REVENUE

INTEREST

ALLOCATED

VALUE




East Hobbs (San Andres) Unit

.73816

 

$9,097,772.70




    

 




    

 




    

 




    

 




    

 




    

 




    

 




    

 




    

 




    

 




    

 




    

 




    

 




    

 







Exhibit B - Page #










Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------







EXHIBIT C

Attached to and made a part of that certain

Purchase and Sale Agreement dated April 22, 2004

by and between EnerQuest Oil & Gas, Ltd., et al., as Seller,

and Arena Resources Inc., as Buyer







CONVEYANCE, ASSIGNMENT AND BILL OF SALE







STATE OF NEW MEXICO

§

§

COUNTY OF LEA

§







KNOW ALL MEN BY THESE PRESENTS:




THAT, ENERQUEST OIL & GAS, LTD., whose address is 303 W. Wall, Suite 1400,
Midland, Texas 79701; DINGUS INVESTMENTS, INC., whose address is P. O. Box
11120, Midland, Texas 79702; CRUMP FAMILY PARTNERSHIP, LTD., a Texas limited
partnership, whose address is P. O. Box 50820, Midland, Texas 79710; LONE STAR
OIL & GAS, INC., a Texas corporation, whose address is P. O. Box  2735, Midland,
Texas 79702; KITE ROYALTY CO., LLC, an Oklahoma limited liability company, whose
address is P. O. Box 54926, Oklahoma City, Oklahoma 73154; WHITE STAR ROYALTY
CO., LLC, an Oklahoma limited liability company, whose address is P. O. Box
18693, Oklahoma City, Oklahoma 73154;JHJ OIL, LLC, a Texas limited liability
company, whose address is P. O. Box 251222, Plano, Texas 75025; MCH OIL, LLC, a
Texas limited liability company, whose address is P. O. Box 251222, Plano, Texas
75025; CHRISTOPHER P. RENAUD AND WIFE, COURTNEY H. RENAUD, whose address is
P. O. Box 11301, Midland, Texas 79702; ERAM ALI AND WIFE, VICKI J. ALI, whose
address is P. O. Box 81052, Midland, Texas 79702; DOUGLAS H. CHRISTENSEN AND
WIFE, CHERYL A. CHRISTENSEN, whose address is P. O. Box 3790, Midland, Texas
79702; and DAVID H. ARRINGTON AND WIFE, SHELLY ARRINGTON, whose address is P. O.
Box 2071, Midland, Texas 79702 (collectively, “Assignor”) in consideration of
Ten Dollars ($10.00) and other good and valuable consideration to them in hand
paid, the receipt and sufficiency of which is hereby acknowledged, and subject
to the terms, conditions and reservations contained herein, do hereby GRANT,
BARGAIN, CONVEY, SELL, ASSIGN, and TRANSFER unto ARENA RESOURCES INC., whose
address is 4920 South Lewis, Suite 107, Tulsa, Oklahoma 74105 (“Assignee”) the
following assets, LESS AND EXCEPT the Excluded Assets (defined below):




1.

all of Assignor’s right, title and interest in and to the oil, gas and/or
mineral leases described on Exhibit A attached hereto and made  part hereof (the
"Leases"), together with all rights incident thereto, including without
limitation, all rights in any pooled, unitized or communitized acreage by virtue
of the Leases being a part thereof;




2.

all of Assignor’s right, title, and interest in and to that certain Term Royalty
Interest in the NE/4 of Section 30, Township 18 South, Range 39 East, Lea
County, New Mexico, limited in depth from the surface to the base of the San
Andres formation only, created by that certain Deed of Term Royalty in Lease
dated as of May 1, 1996, recorded in Book 799, Page 485 of the Lea County
Records, Lea County, New Mexico, from Russell T. Rudy and wife, Kathy J. Rudy,
to David Wrather;




3.

all of Assignor’s right, title and interest in and to the following assets
insofar as the same do not constitute Excluded Assets and are attributable to,
pertinent to, incidental to or used for the operation of the Leases:




(a)

all easements, rights of way, permits, licenses, servitudes or other interests
used in connection with the Leases;




(b)

all wells, equipment and other personal property, inventory, spare parts, tools,
fixtures, pipelines, platforms, tank batteries, appurtenances, and improvements
situated upon the Leases are used or held for use in connection with the
development or operation of the Leases or the production, treatment, storage,
compression, processing or transportation of hydrocarbons from or in the Leases;




(c)

all contracts, agreements and title instruments to the extent attributable to
and affecting the Leases, including without limitation, all hydrocarbon sales,
purchase, gathering, transportation, treating, marketing, exchange, processing
and fractionating contracts, and joint operating agreements; and




(d)

all lease files, land files, well files, production records, division order
files, abstracts, title opinions and contract files, insofar as the same are
directly related to the Leases, and including, without limitation, all seismic,
geological, geochemical, and geophysical information and data, to the extent
that such data is not subject to any third party restrictions, but excluding
Assignor's proprietary interpretations of same; and




4.

all of Assignor's right, title and interest in all merchantable oil and
condensate (for oil or liquids in storage tanks, being only that oil or liquids
physically above the top of the inlet connection into such tanks) produced from
or attributable to the Leases prior to the Effective Time (defined below) which
have not been sold by Assignor and are in storage at the Effective Time
("Inventory Hydrocarbons");




The interests described in paragraphs 1, 2 and 3 above, less and except the
Excluded Assets, are collectively referred to herein as the “Assets”.




The Assets do not include and Assignee agrees and acknowledges that Assignor has
RESERVED and RETAINED from the Assets and Assignor hereby RESERVES and RETAINED
unto Assignor, their respective heirs, successors and assigns, any and all
rights, titles and interests in and to the following:




()

all of Assignor's royalty, overriding royalty and fee mineral interests in the
Leases, in the lands covered by the Leases and/or in lands pooled, unitized or
communitized with lands covered by the Leases, less and except the term royalty
interest specifically described in item 2 above;




(b)

() all trade credits, accounts receivable, notes receivable and other
receivables attributable to Assignor's interest in the Assets with respect to
any period of time prior to the Effective Time; () all deposits, cash, checks in
process of collection, cash equivalents and funds attributable to Assignor's
interest in the Assets with respect to any period of time prior to the Effective
Time; and () all proceeds, benefits, income or revenues accruing (and any
security or other deposits made) with respect to the Assets prior to the
Effective Time;




(c)

all corporate, financial, and tax records, economic evaluations and reserve
reports of Assignor and all records that are subject to the attorney/client or
work product privilege (other than title opinions covering any interest in the
Assets); however, Assignee shall be entitled to receive copies of any tax
records which directly relate to any assumed obligations, or which are necessary
for Assignee's ownership, administration, or operation of the Assets;




(d)

all claims and causes of action of Assignor arising from acts, omissions or
events, or damage to or destruction of the Assets, occurring prior to the
Effective Time;




(e)

all rights, titles, claims and interests of Assignor relating to the Assets
prior to the Effective Time () under any policy or agreement of insurance or
indemnity; () under any bond; or () to any insurance or condemnation proceeds or
awards;




(f)

all hydrocarbons produced from or attributable to the Assets with respect to all
periods prior to the Effective Time, together with all proceeds from or of such
hydrocarbons, except the Inventory Hydrocarbons;

(g)

claims of Assignor for refund of or loss carry forwards with respect to
production, windfall profit, severance, ad valorem or any other taxes
attributable to any period prior to the Effective Time, or income or franchise
taxes;




(h)

all amounts due or payable to Assignor as adjustments or refunds under any
contracts or agreements (including take-or-pay claims) affecting the Assets,
respecting periods prior to the Effective Time;




(i)

all amounts due or payable to Assignor as adjustments to insurance premiums
related to the assets with respect to any period prior to the Effective Time;




(j)

all proceeds, benefits, income or revenues accruing (and any security or other
deposits made) with respect to the Assets, and all accounts receivable
attributable to the Assets, prior to the Effective Time;




(k)

all of Assignor's intellectual property, including, but not limited to,
proprietary computer software, patents, trade secrets, copyrights, names, marks
and logos; and




(l)

all of Assignor's remote terminal units,  automobiles and trucks located on or
used in connection with the Assets described in Exhibit A,




(items (a) through (l) above being collectively referred to herein as the
"Excluded Assets")




Assignee, in consideration of the mutual benefits to be derived hereunder by its
acceptance hereof, understands and agrees to the following terms and conditions




1.

This Conveyance is made subject to that certain Purchase and Sale Agreement (the
“Purchase Agreement”) dated April 22, 2004 between Assignor and Assignee, and
all terms and conditions of said Purchase Agreement are incorporated herein by
reference to the same extent and with the same effect as if copied in full
herein.  In the event of a conflict between the terms and conditions of this
Conveyance and the terms and conditions of the Purchase Agreement, the Purchase
Agreement shall govern and control.




2.

THIS ASSIGNMENT IS MADE WITHOUT WARRANTY OF ANY TYPE, EXPRESS, STATUTORY, OR
IMPLIED, EXCEPT THAT EACH ASSIGNOR SEVERALLY WARRANTS TITLE TO THE INTEREST
HEREIN CONVEYED BY SUCH ASSIGNOR BY, THROUGH AND UNDER SUCH ASSIGNOR BUT NOT
OTHERWISE.  This Assignment is made with full substitution and subrogation to
Assignee in and to all covenants and warranties by others heretofore given or
made with respect to the Assets.




3.

Assignor and Assignee will execute, acknowledge and deliver to the other such
further instruments, and take such other action, as may be reasonably requested
in order to more effectively assure to said party all of the respective
properties, rights, titles, interest, estates and privileges intended to be
assigned, delivered or inuring to the benefit of such party in consummation of
the transaction contemplated hereby.




TO HAVE AND TO HOLD the same unto the said Assignee forever.  The provisions
hereof shall be covenants running with the land and shall inure to the benefit
of and be binding upon Assignor and Assignee, their respective heirs, personal
representatives, successors and assigns.




IN WITNESS HEREOF, the undersigned have executed this instrument on the date of
the acknowledgments annexed hereto, but to be effective for all purposes on
March 1, 2004, at 7:00 a.m. local time where the Assets are located (the
"Effective Time").




ASSIGNOR:




ENERQUEST OIL & GAS, LTD.

By:

ENERQUEST PROPERTY MANAGEMENT,

LLC, its General Partner







By:________________________________________

Name:






Title:












DINGUS INVESTMENTS, INC.







By:________________________________________

Name:






Title:









CRUMP FAMILY PARTNERSHIP, LTD.

By:  Black & Crump, Inc., its general partner







By:_________________________________________

Name:






Title:









LONE STAR OIL & GAS, INC.







By:_________________________________________

Name:






Title:












KITE ROYALTY CO., LLC







By:_________________________________________

Name:






Title:












WHITE STAR ROYALTY CO., LLC







By:_________________________________________

Name:






Title:









JHJ OIL, LLC







By:






Name:






Title:









MCH OIL, LLC







By:






Name:






Title:

















CHRISTOPHER P. RENAUD












COURTNEY H. RENAUD












ERAM ALI












VICKI J. ALI












DOUGLAS H. CHRISTENSEN












CHERYL A. CHRISTENSEN












DAVID H. ARRINGTON












SHELLY ARRINGTON







ASSIGNEE:

ARENA RESOURCES INC.







By:________________________________________

Name:






Title:
















Exhibit C - Page #







                                                                  

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------







STATE OF TEXAS

'

COUNTY OF MIDLAND

'




This instrument was acknowledged before me on the _____ day of ____________,
2004, by ____________________________, ___________________ of EnerQuest Property
Management, LLC,  a Texas limited liability company, acting as General Partner
of ENERQUEST OIL & GAS, LTD., a Texas limited partnership, on behalf of said
limited liability company and limited partnership.







_________________________________________

Notary Public, State of Texas

My Commission Expires: _____________________










STATE OF TEXAS

'

COUNTY OF MIDLAND

'




This instrument was acknowledged before me on the _____ day of ____________,
2004, by ____________________________, ___________________ of DINGUS
INVESTMENTS, INC., a Texas corporation, on behalf of said corporation.

 




_________________________________________

Notary Public, State of Texas

My Commission Expires:                                   










STATE OF TEXAS

'

COUNTY OF MIDLAND

'




This instrument was acknowledged before me on the _____ day of ____________,
2004, by ____________________________, ___________________ of Black & Crump,
Inc., a Texas corporation, acting as General Partner of CRUMP FAMILY
PARTNERSHIP, LTD., a Texas limited partnership, on behalf of said corporation
and limited partnership.




_________________________________________

Notary Public, State of Texas

My Commission Expires: _____________________














Exhibit C - Page #







                                                                  

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------







STATE OF TEXAS

'

COUNTY OF MIDLAND

'




This instrument was acknowledged before me on the _____ day of ____________,
2004, by ____________________________, ___________________ of LONE STAR OIL &
GAS, INC., a  Texas corporation, on behalf of said corporation.

 




_________________________________________

Notary Public, State of Texas

My Commission Expires: ________________










STATE OF



'



COUNTY OF



'






This instrument was acknowledged before me on the _____ day of ____________,
2004, by ____________________________, ___________________ of KITE ROYALTY CO.,
LLC, an Oklahoma limited liability company, on behalf of said limited liability
company.

 

_________________________________________

Notary Public, State of






My Commission Expires: ________________










STATE OF



'



COUNTY OF



'






This instrument was acknowledged before me on the _____ day of ____________,
2004, by ____________________________, ___________________ of WHITE STAR ROYALTY
CO., LLC, an Oklahoma limited liability company, on behalf of said limited
liability company.




_________________________________________

Notary Public, State of






My Commission Expires: ________________

















Exhibit C - Page #







                                                                  

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------







STATE OF TEXAS

'

COUNTY OF



'






This instrument was acknowledged before me on the _____ day of ____________,
2004, by ____________________________, _______________________ of JHJ OIL, LLC,
a Texas limited liability company, on behalf of said limited liability company.




_________________________________________

Notary Public, State of Texas

My Commission Expires: ________________













STATE OF TEXAS

'

COUNTY OF



'






This instrument was acknowledged before me on the _____ day of ____________,
2004, by ____________________________, _____________________ of MCH OIL, LLC, a
Texas limited liability company, on behalf of said limited liability company.




_________________________________________

Notary Public, State of Texas

My Commission Expires: ________________
















STATE OF TEXAS

'

COUNTY OF MIDLAND

'




This instrument was acknowledged before me on the _____ day of ____________,
2004, by CHRISTOPHER P. RENAUD and COURTNEY H. RENAUD, husband and wife.

 

_________________________________________

Notary Public, State of Texas

My Commission Expires:______________

               

















Exhibit C - Page #







                                                                  

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------










STATE OF TEXAS

'

COUNTY OF MIDLAND

'




This instrument was acknowledged before me on the _____ day of ____________,
2004, by ERAM ALI and VICKI J. ALI, husband and wife.

 




_________________________________________

Notary Public, State of Texas

My Commission Expires: _______________













STATE OF TEXAS

'

COUNTY OF MIDLAND

'




This instrument was acknowledged before me on the _____ day of ____________,
2004, by DOUGLAS H. CHRISTENSEN and CHERYL A. CHRISTENSEN, husband and wife.

 

_________________________________________

Notary Public, State of Texas

My Commission Expires: ________________

















Exhibit C - Page #







                                                                  

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------







STATE OF TEXAS

'

COUNTY OF MIDLAND

'




This instrument was acknowledged before me on the _____ day of ____________,
2004, by DAVID H. ARRINGTON and SHELLY ARRINGTON, husband and wife.

 

_________________________________________

Notary Public, State of Texas

My Commission Expires: ________________













STATE OF



'



COUNTY OF



'






This instrument was acknowledged before me on the _____ day of ____________,
2004, by ____________________________, ___________________ of ARENA RESOURCES,
INC., a Nevada corporation, on behalf of said corporation.

 




_________________________________________

Notary Public, State of _____________

My Commission Expires:________________














Exhibit C - Page #







                                                                  

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------

EXHIBIT D

Attached to and made a part of that certain

Purchase and Sale Agreement dated April 22, 2004

by and between EnerQuest Oil & Gas, Ltd., et al., as Seller,

and Arena Resources Inc., as Buyer







NON-FOREIGN AFFIDAVIT

Exemption from Withholding of Tax For

Dispositions of U.S. Real Property Interests




Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
 To inform ________________that withholding of tax is not required upon the
disposition of U.S. real property interests by
________________________________________ the undersigned hereby certifies the
following:




1.

The undersigned is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate for purposes of U.S. income taxation;




2.

The undersigned's taxpayer identification number is: ___________________.

                   




3.

The home or office address of the undersigned is ____________________________.







The undersigned understand that this certification may be disclosed to the
Internal Revenue Service by Arena Resources Inc. and that any false statement
contained herein could be punished by fine, imprisonment, or both.




Under penalties of perjury, I declare that I have examined this certificate and,
to the best of my knowledge and belief, it is true, correct, and complete, and I
further declare that I have authority to sign this document.




DATED this ______ day of ________________, 2004.




                                            

______________________

______________________







STATE OF __________

§

§

COUNTY OF __________

§




SWORN TO AND SUBSCRIBED BEFORE ME this _____ day of ________________, 2004, by
_____________________________.







_____________________________________

Notary Public, State of __________


























Exhibit D - Page #







                                                                 

Mid: 008523\000033\409586.2

  







--------------------------------------------------------------------------------







EXHIBIT E

Attached to and made a part of that certain

Purchase and Sale Agreement dated April 22, 2004

by and between EnerQuest Oil & Gas, Ltd., et al., as Seller,

and Arena Resources Inc., as Buyer







GAS IMBALANCES







None.











Exhibit E-Page 1










Mid: 008523\000033\409586.2

  





